Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 1 of 41




                   DX1630
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 2 of 41




Section of Plaintiff's Draft Book in which Defendants are mentioned, alluded, or referred to:
Capitolo 1:
C'era una volta ..... un ragazzo biondo che, a furia di stressare la sua societa' per andare in America
all a fine ... fu accontentato.
Lamia societa' mi aveva riservato un appartamento temporaneo nella zona piu' vip di Sanjose,
neo costruita, stile Beverly Hills, un' agglomerato di case e negozi ad alto prezzo. All'arrivo in
questa ridente localita', mi vengono a prendere in limousine, come da copione, arrivo al
residence e ..... non ci sono le chiavi !


Dopo ii mio arrivo la PwC usa mi chiede se ho la patente internazionale, io gli dico di no perche'
non serve .... .loro non mi credono a mi chiedono chi mi ha dato quest'informazione!"
Capitolo 2:
''Piu' o meno a questo punto iniziano le particolarita' sul lavoro, inizio a fare conoscere ai miei
colleghi sia me che le mie eccentricita' e, ad una settimana di distanza, avviene forse la piu'
intiricata avventura stradale che abbia vissuto fino ad ora. Premetto che il mio gruppo di lavoro e'
composto da 6 persone ognuno di nazionalita' differente, un russo, un armeno, una messicana, una
canadese, un australiano e ... .incredibile! ! anche un americano!.
Lamia prima avventura in campo lavorativo ha inizio a causa di un meeting "sociale" organizzato
dal cliente per aiutarci a migliorare i rapporti tra noi e loro. I miei stimatissimi colleghi, credendo
che io sia il ti pico italiano che vain giro e si diverte la sera, mi hanno "delegato" come volontario.
II mio coinvolgimento e' avvenuto in maniera assai repentina. Appena ii manager ha preso ii
telefono e ha detto, ok noi siamo un po' presi, tranne Mauro che sara' felicissimo di venire, ho
cominciato a lanciare coltelli affilati dai miei occhietti su di lui che si e' messo a ridere, io pure,
ovviamente, perche' gia' immaginavo la situazione, tutto pensavo meno di dover fungere, proprio
io, da agente di pubbliche relazioni, soprattutto perche' la tizia del cliente che organizza ste cose e'
piuttosto fantasiosa e infatti aveva pure in mente una sera al karaoke ..... .
Nella stessa settimana, nuovamente il lavoro, mi stava riservando un altro episodio, stavolta un
classico esempio di shock culturale; stavo andando pacificamente a pranzo con ii mio collega
australiano, parlando del piu' e del meno; nella nostra stanza avevamo appena parlato dei nostri
soldi, di quanto guadagnamo, della reciproca visione del mondo, storia, nazismo, politica, cinesi,
arabi ecc, insomma un tutto campo, usciamo a pranzo, e proseguiamo ... appena entriamo nel bar
dove acquistiamo ii pranzo, io inizio a parlare delle differenze di leggi tra italia e usa e vedo che
lui si zittisce ..... silenzio per 5 minuti e poi un sussurro con cui dice: quando siamo fuori ti
spiego ..... morale quando torniamo lui e il russo mi avvertono che potrei essere inguaiato qui in
Usa nel discutere di politica o qualsiasi altra cosa che potrebbe offendere qualcuno e mi fanno un
tipico esempio, il caffe', in Australia c'e black and white coffee per dire cone senza latte, in italia
pure usiamo caffe' nero. In Usa .... no, non si puo', quindi si dice coffee and coffee with milk per
evitare che qualcuno possa essere offeso.




                                                                                         PLAINTIFF 00806




                                              DX1630-1
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 3 of 41




E' a seguito di questo episodio che si origina il soprannome a cui maggiormente tengo da quando
sono qui, ovvero ii "Crazy Italian", coniato per medal ragazzo australiano con cui lavoravo.
Infatti opto per la mia personale interpretazione di quella che ritengo una dialettica troppo repressa
e ritrovo lo smalto e il mio tipo di humour assai noir che avevo quand'ero in Italia, basato su
politica, razze ecc., ogni occasione e' perfetta per una battuta, in pratica scherzo su qualsiasi cosa.
Dopo 6 mesi gli effetti sono rimasti sostanzialmente due, il primo e' che sono divenuto l'uomo
indiscusso del morale per ii team con cui lavoro, e ii secondo e' che spesso, appena iniziavo a
parlare, uno dei ragazzi si alzava per chiudere la porta della nostra stanza perche' non poteva sapere
cosa stessi per dire!; per quest'ultimo particolare devo anche ammettere che col tempo, quasi fossi
riuscito a farli abituare, si e' assai circoscritto.


Prima di procedere oltre col racconto mi permetto una piccola digressione temporale per chiudere
le vicende lavorative che, pur non soddisfacendomi se non in minima parte, almeno conservano
un'indubbia componente ilare, sono frequenti i giorni in cui piango e faccio piangere dal ridere e
i rapporti con i membri del team sono divenuti assai stretti, ci conosciamo a fondo, in particolare
ho stretto amicizia con l'unico americano del team con ii quale sono divenuto quasi inseparabile,
e con il russo che in se' rispetta tutti o quasi gli stetreotipi di quel popolo, estremamente serio, e
dotato di livello cultutrale molto elevato, infatti con lui parlo in genere dopo le 8 praticamente di
tutto, dalla fisica dei razzi alla filosofia.


Dopo il Columbus day inizia un periodo positivo, con una settimana assai interessante in cui
supervisiono anche traduzioni in italiano di bilanci americani (per dare un esempio della qualita'
delle suddette traduzioni Property, Plant and Equipment era tradotto con Proprieta', Centrali ed
Equipaggiamento), e cio' si dimostra un eccellente rimedio per spezzare la monotonia della routine
lavorativa nel mio unico cliente.


Quest'anno pero' e' stato diverso dal solito .... perche' quest'anno i miei famigerati poteri divinatori
tanto noti in PwC Milano mi si sono ritorti contro:
oggetto: le finali di campionato .... contro i nemici numeri uno, ired sox di boston.


Al lunedi' post-thanksgiving vengo accolto con un applauso che mi fa piacere dai miei comapgni
di avventura lavorativa e anche tante persone del cliente mi chiedono della mia avventura.


Bene, mi pare che anche per questo capitolo 2 sia tutto, consdierazioni finali? Beh dopo 6 mesi e'
tempo di bilanci, non posso che essere soddisfattissimo della mia esperienza personale nel paese
che continuo a sentire come mio, l'aspetto che puo' solo migliorare e' il lavoro, che per ora ricopre
da solo la colonna dei costi nel mio personale P&L.



                                                                                         PLAINTIFF 00807




                                              DX1630-2
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 4 of 41




Capitolo 3
Il rientro in Italia .... a latere del piacere implicito nel rivedere amici fratemi e parenti mi ha fatto
riflettere su due cose in particolare:

    1. in quelle due settimane ho soggiornato quasi quotidianamente nell'ufficio PwC,
       rendendomi canto poi di quante persone volessi salutare e con cui parlare e avess1
       conosciuto nei 5 anni passati e di quanta mi trovassi a mio agio.


E cosi' arrivo all'inizio del periodo piu' occupato nel lavoro di revisione, i primi 3 mesi di lavoro,
la busy season, con in aggiunta un' esperienza in piu' chiamata comunemente due di picche, eh si'
e' toccata anche a me provarlo. In questo lasso di tempo ho sperimentato ritmi di lavoro a cui non
ero cosi' abituato in Italia, inclusi weekend e nottate (il mio record e' pero' in Settembre quando
per scommessa ho vinto con una ragazza della Deloitte che asseriva non potessi restare in piedi
per 24 ore di fila, beh, sono arrivato a 42, anche se tra Gennaio e Febbraio l'orario media e' stato
fino a mezzanotte e un weekend pieno e' stata la concessione del cliente al tempo libero) e devo
dire che per movimentare un po' l'atmosfera ci siamo inventati un po' di tutto, organizzavamo
cene (qui in Usa non c'e' pausa pranzo .. o cena, si consuma davanti al PC) in cui il mio peso ne ha
un po risentito e, quando possibile, qualche scommessuccia sportiva o su altri eventi, del tipo
scommettevamo persino su quando potevamo ricevere un certo documento con me nel ruolo di
bookmaker.

E' durante questo periodo che ho potuto osservare con estremo interesse l'altro lato nell'avere un
team multietnico, ovvero quando non si va tutti d'accordo come si comunica? Ho quindi assistito
a veri e propri scontri culturali tra la corrente sud-asiatica, molto diretta e per certi versi arrogante
per gli standard europei, contro l'ipocrisia che spesso sfoggiano gli americani, troppo attenti a non
offendere nessuno; inutile dire che la mediazione di uno che non prendeva nulla sul serio (io) e'
servita a smussare questi spigoli.

A contribuire a cio' arrivano in soccorso persino i miei poteri paranormali. Infatti il manager
asiatico (entrato a sostituire il manager armeno) ha sfoggiato una splendida Mustang rossa;
inevitabile vista la mia innata curiosita' la domanda su quante miglia avesse gia' percorso e dopo
aver saputo che erano circa 100,000 anche in questo caso e' bastata una sola frase, la profezia:
"starai attento con la manutenzione". Il giorno dopo l'intero team assiste con stupore all'arrivo del
manager ... .la Mustang si e' arresa per una settimana ..... noie meccaniche ..... da quel giomo e'
iniziata anche qui la mia aura mistica e ha contribuiti ad un po 'di risate, misto di incredulita' e
divertimento.

Ad ogni modo in tutte le cose faticose ii tempo e' il miglior alleato, non importa quanta ardue
siano, ma passano, e cosi' si arriva al giorno conclusivo, con il team a ranghi ridotti, io, il mio
amico manager asiatico e il ragazzo americano. Nell'ultimo giorno utile qui in Usa vi sono due
attivita' fondamentali: effettuare il check-in in ufficio dei file cartacei di lavoro e accertarsi
dell'incasso della fattura a saldo, esperienze nuove per me in questa realta'. Orbene, in merito alla
seconda materia questa volta il sorpreso sono io, quando scopro che il pagamento ..... avviene con



                                                                                          PLAINTIFF 00808




                                              DX1630-3
       Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 5 of 41




assegno e, a dispetto delle mie battute sul fatto che sono italiano, affidano a me il prezioso
documento da portare in ufficio ... numero a 6 cifre .... via assegno .... .i bonifici qui sono una rarita'
,anche perche' qui si pagano mentre sugli assegni non ci sono imposte virtuali. Questa spalanca le
porte all'altra questione ... .i raccoglitori con le carte .... sono le 5 e 30 e l'ufficio chiude alle 6 .... chi
puo' garantire di portarle in ufficio in tempo? Ovviamente mi offro volontario per la missione,
conoscendo la strada e essendo pratico in termini di superare di molto i limiti di velocita' (35
contra i miei 60/65 in centro abitato) ma .... questa volta posso scegliere una vittima, a differenza
di quando davo un passaggio al mio collega australiano .... e quindi scelgo il mio amico manager di
singapore. Inutile dire che al termine del tragitto arriviamo esattamente 7 minuti prima dello
scadere e aggiungo un' altra tacca al volante a simboleggiare i passeggeri che ho ospitato, arrivati
vivi a destinazione ma con le coronarie non proprio nelle stesse condizioni.


Al termine del cliente brindiamo con champagne califomiano con loro e ci vediamo peril cenone
di fine lavoro e io assieme a 4 persone della contabilita' come voto celebrativo ci tagliamo i capelli.


Spesso pero' 1' apparenza none' sufficiente ad ingannare e cosi', dopa 11 mesi nello stesso cliente
rivedo l'ufficio con gli incarichi ad esso connessi .... .le traduzioni.


Ad ogni modo torno in ufficio e mi aspetta l'ennesima traduzione, ma questa volta ii business e'
"particolare", ovvero un portale informativo per omosessuali con catene di punti vendita! Appena
apro gli allegati che contengono il paritario clienti e fomitori e leggo i primi nomi non resisto dal
ridere e le barzellette fioccano e per una volta tanto in ufficio c' e' qua! cuno che parla e ride Ancora
oggi a 4 mesi di distanza quel progetto provoca ancora grasse risate tra i ragazzi e le ragazze dello
staff coinvolto.


A Maggio si rinizia nel cliente gigante da cui avevo appena preso una boccata d' aria per altre due
settimane, dopa di che la sorpresa .... vengo pianificato nella contea di Orange ad Irvine, a 35 minuti
dalla mia amata citta', Los Angeles.


Ad ogni modo arrivo nella societa' e apprendo coi miei compagni di avventura che ii lavoro e' un
esteso esame di contratti; veniamo pertanto condotti in un salone dove ci attendono gli scatoloni
con i documenti, circa 1,400 ..... e iniziamo pertanto la settimana.


Prima di raccontare ii seguito ho avuto l'ennesima dimostrazione di quanta sia ipertecnologica la
realta' qui. Tutte le societa' offrono la connessione in rete ma in quel salone il primo giorno ci vien
detto che non e' disponibile la connessione. In mezzo a 7 persone ci voleva un italiano per trovare
il modo, ovvero una connessione ormai dimenticata nel tempo qui nella silicon valley, chiamata
dial-up, via modem. Quando mostro ai miei colleghi come si fa I' espressione sui vol ti e' come



                                                                                                 PLAINTIFF 00809




                                                  DX1630-4
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 6 of 41




quella che devono avere avuto nel medio-evo quando assistevano ad operazioni di alchimisiti e
stregoni, ma questo ahime' mi priva della connessione per un bel po' di tempo, in quanta la
condivisione della linea e' sparsa tra 10 persone ....


Ricevo dall'ufficio il mio prossimo incarico, un cliente a sud di San Francisco, settore biotech e
scopro con emozione che e' il primo in cui posso ricoprire un ruolo di comando operativo.

Ancora una volta uso yahoo e mi accorgo che e' l'inizio dell'ennesima prima volta, il cliente dista
45 miglia e devo iniziare ad usare le freeway americane. Non volendo ricorrere alla fortuna testo
la rotta di sabato e cronometro per familiarizzare col circuito.


Arrivo quindi dal cliente ed inizio il primo giorno .... al mattino 1mziano i problemi da aria
condizionata, il collo inizia a non funzionare come dovrebbe e poi passa alla spalla sinistra e alla
scapola destra. A meta' pomeriggio sono piu' chinato sul tavolo, che operativo sul lavoro. Al
momenta di staccare sono bloccato con il collo in avanti e mi accingo alla strada del ritorno, 45
miglia .....


Capitolo 4
Il lavoro pero' qui riserva continue sorprese e il team e' in costante mutamento. Diamo pertanto i1
benvenuto a tre e dico tre nuovi membri del team, un nuovo manager, un altro malese che ha
rimpiazzato il precedente, un indiano che ha rimpiazzato la canadese e una nuova
assistente ..... provenienza Laos!!!. L'impatto col Malese e' stato eccellente, con l'indiano ...... un
po' meno. Non appena ha iniziato a parlare ho avuto una crisi di panico, perche' mi rendevo canto
che non stavo capendo una e dico una parola di quello che diceva era come se parlasse a velocita'
doppia/tripla. Cereo conforto e grazie a Dio lo trovo subito negli occhi del mio fratemo amico
Americana che mi guarda con occhi altrettanto stupiti ..... anche lui non ha capita nulla. Da uomo
del morale/giullare decido di far presente subito la cosa in maniera scherzosa e l'indiano risponde
che non e' la prima volta che qualcuno gli dice che parla troppo velocemente (aggiungo che ad
oggi vi sono stati dei progressi, il numero di volte che gli chiediamo di ripetere quello che dice e'
sceso a 1/2). La Laotiana e' una ragazza simpatica che si e' immediatamente scontrata con
incredulita' di fronte alle mie stravaganze e scherzi, tomero' sull 'argomento in seguito.

L'indiano si rivela a parte questi problemi di comunicazione un ottimo acquisto peril gruppo e
personalmente mi ha salvato in anticipo dall' ennesima situazione burocratica di cui non potevo
essere a conoscenza.


I1 lunedi' al lavoro inutile dire le facce del cliente e del team di fronte al sottoscritto che, da
benchmark per lenzuola in virtu' del mio pallore diventa all'improvviso un'aragosta. Come se non
bastasse nella settimana successiva si verifica il secondo effetto collaterale durante 5 giomi densi
di meeting, ovvero ... .il cambio di pelle.



                                                                                        PLAINTIFF 00810




                                             DX1630-5
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 7 of 41




Ho introdotto qui le mie esperienze da supermercato per restare in tema alimentare e narrare uno
dei soprannomi che ormai e' noto in PwC San Jose per il sottoscritto, oltre al crazy Italian, ed e':
Prison Food.


Le novita' principali in campo lavorativo sono 2, la prima ludica, il cliente dove sono ha installato
un tavolo da biliardo e da 3 settimane io, il malese e l'indiano ci divertiamo a giocare, lorn sono
molto piu' esperti di me che non avevo mai giocato a stecca, ma ho trovato il modo di sorprendere
anche in questa circostanza ..... sono ambidestro, per cui mentre lorn tirano con la stecca dietrn la
schiena, sul tavolo ecc. io, dal canto mio, cambio semplicemente braccio e tirn altemativamente
di destro o di sinistro. Dagli inizi in cui perdevo regolarmente sono compiaciuto nel vedere i miei
lenti ma costanti prngressi, evidenziati da vittorie che iniziano ad arrivare e cosi' dopo sole 3
settimane, la partita nottuma e' diventato un appuntamento immancabile nel nostro team ...... .il
team gia' .... e qui i miei poteri occulti involontari han fatto l'ultima "vittima", infatti il senior
manager ha lasciato per un'altra oppoprtunita' sulla costa Est, e questo ha fatto si' che in meno di
due anni io sono l'unico sopravvissuto del team originale e come tale depositario del maggior
numero di informazioni su questo cliente ... .la vitae' davvern strana a volte, per cui ora la nuova
composizione del mio team multinazionale sara' con 3 americani, un partner, un senior manager
nuovo e un assistente esperto, un italiano (io), un russo, un indiano, un malese, una russa e una
Laotiana (non so se si definisce cosi' una che viene dal Laos) .... non male come minestrone ....
Capitolo 5
Assai deluso e preoccupato ritomo alla macchina ancora Ii' e mi dirigo quindi al lavorn, in plancia
sul mio cliente e in successione capitano due momenti tragicomici in un'altra delle categorie tipo
della classe lavoratrice USA ..... gli internships, ovvern i praticanti. Questa armata di giovani e'
costituita da ragazzi e ragazze che non hanno ancora completato gli studi e che intanto fanno
esperienza anche in revisione ..... a prima vista mi ricordano i praticanti dai commercialisti in Italia
ma con una piccola insignificante differenza .... qui sono pagati come dipendenti neo assunti primo
livello e, a differenza dei dipendente regolari, gli spettano pure gli straordinari, tant'e' che ad ogni
team si chiede per evitare inutili sprechi, di congedare i rinforzi alle 6.00. Orbene nell'arco di due
mesi ne capitano due ..... ed e' il caso di dire uno peggio dell' altro ...... e ancora oggi quando
rievochiamo quei giomi non possiamo fare a meno di ridere per disperazione .....
Il primo giovane arriva e dopo mezza giomata non capiamo perche' abbia voluto entrare in una
professione cantabile. Nonostante le 7 (record assoluto a memoria d'uomo) tazze piene di caffe'
Starbucks (messaggio prnmozionale ndr) che ingeriva ogni giomo dopo pranzo si addormentava
regolarmente e come se non bastasse, non lesinava commenti su quanta poco gli piacesse il lavorn
anche in presenza dei boss che lo avevano sponsorizzato ..... dopo cio', quando noi sapevamo che
la sua esperienza sarebbe durata poco, scopriamo la perla: mentre passiamo in rassegna il suo
lavoro, che consisteva nella spunta dei numeri del bilancio con il lavoro svolto, ci accorgiamo del
particolare agghiacciante .... da buon americano ha eseguito le istruzioni alla lettera .... molto alla
lettera. Infatti quando il mio braccio destrn gli ha spiegato con un esempio come verificare un



                                                                                         PLAINTIFF 00811




                                              DX1630-6
       Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 8 of 41




numero, non sapevamo che lui avrebbe evidenziato qualsiasi numero nel bilancio copiando
1'esempio esattamente com' era, pertanto ci siam trovati con dollari verificati con numeri di clienti
e cosi' via ..... questo ha aggiunto un po' di pepe alla partita della sera ..... xe' ci fu anche il dopo
sera ..... quando fino alle 2 abbiamo rifatto da zero il lavoro.
II secondo arriva subito dopo e sembra un tipo a posto, cordiale, gli chiediamo cosa sta studiando
e lui ci risponde: biologia ....... a quel punto e' solo una questione di millisecondi, io e ii mio amico
mormone ci guardiamo negli occhi e gia' cominciamo a disperarci che ci possa essere di peggio
rispetto allo Starbucks-man ...... mai profezia si rivelo' piu' vera .... .il tizio si rivela non molto
socievole e all'ultimo giorno della prima settimana si avvicina al mio amico indiano e gli dice che
il lavoro che ha fatto pensa sia da buttare xe' non e' sicuro e che vuole andarsene da li' al piu'
presto possibile. A richiesta di spiegazioni dal mio amico indiano non si ha risposta, al che 1'unica
cosa che lui gli chiede e' se puo' aspettare dopo un meeting cui stava x entrare x poter discutere il
lavoro ....... colpo di scena numero due, al ritomo mio e dell'indiano il tizio non c'e' piu' !
Chiediamo al terzo moschettiere del mio gruppo che non sa dove sia ..... .in pratica abbiamo un
evaso in liberta' ..... Persino la nostra ultima risorsa, allertare il personale di bloccarlo appena torna
in ufficio per riconsegnare tutto si rivela inefficace x cui da pazienti api operaie completiamo anche
quella parte rifacendo il lavoro e finendo comunque in tempo (grazie a due notti). In seguito
veniamo a sapere che il fuggiasco e' sparito x due settimane, e' stato riammesso in un altro incarico
per una settimana e poi e' fuggito di nuovo .....
Di fronte a psicopatici del genere il team ora e' compatto nell'attendere con curiosita' mista a
terrore la prossima infornata di reclute che arrivera' in quel di Luglio, l' ottimismo c' e' ancora,
anche xe' peggio di cosi' mi riesce sinceramente difficile immaginare ....


Dopo questo exploit in quel di Marzo dopo la consegna del bilancio del mio cliente principale
arriva la sorpresa ..... un cliente a San Francisco centro ...... controllo la mappa e
gioisco .... .incredibile ma vero, un cliente raggiungibile col treno! ! ! Mi sento di nuovo giovane e
felice come quando ero in Italia, felice per riprendere a viaggiare in treno, a leggere i miei libri
anche se sono un po' triste perche; parcheggio la mia piccola in garage per 3 settimane.
I1 piacere e' pero' controbilanciato dalla realta' del posto ... .il palazzo dove mi reco e' fatiscente, e
il nostro alloggio e' in uno scantinato con finsetre modello lucernario cosi' sporche che qualche
buontempone dall 'estemo ha scritto "lavatemi". Come se non bastasse non c' e' nemmeno intonaco
sui muri, che esibiscono mattoni a vista e tubature.
Come se non bastasse l'ambiente anche il lavoro e' tra i peggiori che mi siano mai capitati.
Questo incarico pero' grazie alla mia natura clownesca mi permette di fare in 2 giorni appena 3
amicizie che durano tuttora e vengo a contatto con il primo collega apertamente gay (San
Franscisco nee' la capitale). In piu' il cliente nomina le sale riunione come le case di supereroi e
noi eravamo alloggiati nella Kryptoniana Fortezza della Solitudine, mentre le riunione si tenevano
nella Batcave.




                                                                                           PLAINTIFF 00812




                                               DX1630-7
        Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 9 of 41




Dopo la parentesi piu' buia che con luce arriva aprile ..... revisione del primo Quarter nel mio usuale
cliente, e Aprile marca anche !'ultimo periodo in cui io e il mio amico indiano saremo assieme, le
nostre strade si devono dividere per permettere ad ognuno di noi due di progredire ognuno con un
suo cliente da gestire e la separazione e' assai dolorosa, eravamo parecchio amici anche se ci
sentiamo spesso comunque ..... talvolta vorrei che non ci fosse la carriera di mezzo ....

Capitolo 6
None.
Capitolo 7
In Luglio arriva anche l'ennesimo choc culturale ..... durante un meeting di tutto l'ufficio x una
riorganizzazione mi e' caduta la mascella quando ho vista una mail di scuse da parte dello speaker
del meeting. Pare che ieri abbia usato come esempio del mondo globale le filippine dicendo "ok
ad esempio se le filippine fanno un errore ci rimettiamo tutti" ovvio che in USA cosa succede? che
i filippini si dichiarano profondamente offesi e lo speaker e' costretto a mandare una mail di scuse
per l'esempio usato! !! ! ! dicendo che non era sua intenzione offendere che era solo un esempio ecc.
ecc. A questo punto so che voglio diventare speaker di un meeting, non vedo l'ora di prendere
come esempi messicani, cinesi, bianchi, neri e vedere quanti si sentirebbero offesi e pubblicare
una mail dicendo anziche' scusa che certa gente dovrebbe imparare a vivere in questo mondo
anziche continuare a piangere e sentirsi vittima di cose inesistenti, suggerendo al termine un sito
di un ottimo psichiatra. Ho dovuto resistere alla fortissima tentazione che ho avuto di replicare
mail dicendo che mi sentivo io offeso a sua vol ta da tali scuse ma per una vol tail mio amico malese
che mi ha vista esplodere e' riuscito a placarmi con la sua consueta saggezza .... speriamo duri pure,
ad ogni modo la storia del non si puo' parlare per paura di offendere qualcuno continua ..... e
continua pure subito ... .la settimana successiva a pranzo coi miei colleghi come di consueto
parliamo di tematiche di attualita', politica ecc, in pubblico, cosa unica nell'ufficio e di cui vado
particolarmente fiero, uni co team il mio in cui si parla liberamente .....


2 settimane fa venerdi' c'e' stato a mezzogiorno il pranzo dove i partner hanno dato i complimenti
a tutti i promossi che a turno (per ordine di grado di promozione) son saliti sul palco a stringer la
mano al capo dell'ufficio, ritirare i 50$ di assegno speciale e far la foto di gruppo. A corredo una
felpa porpora x ricordare l'evento e una stella di plastica argentata per ognuno con su i1 nome oltre
a 3,000 mail di tutti gli amici che ho sparsi per l'ufficio di congratulazioni essendo da venerdi'
diventata ufficiale la promozione a manager. II pomeriggio party alle 5.30 con non solo i promossi
ma tutti quelli che volevan partecipare, in locazione vicino all'ufficio.
Capitolo 8
Ad ogni modo l'avventura di Boise finisce e dopo 3 giorni di permanenza a San Jose mi catapultano
in New Jersey per training da neo manager.. .. assai particolare, quasi da attori il corso, e anche in
quel centro congressi mi diverto sul tavolo da biliardo, giocando per tutta la sera con 2 ragazzi e
ragazze di porto rico.
Capitolo 9




                                                                                        PLAINTIFF 00813




                                             DX1630-8
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 10 of 41




A Dicembre 2008, prima di ritomare in Italia, mi decido con riluttanza a partecipare ad un evento
che avevo sempre un po' snobbato, sia per la mia proverbiale misantropia, sia perche' non ho mai
gradito troppo i party aziendali. Ad ogni modo, dialogo con la mia amica dell'HR che mi convince
ad andare. Il party si svolge nel museo della tecnologia di San Jose, ed e' a tema, anni '20, ovvero
vestiti da gangster e simili. Io non resisto alla tentazione e interpretando a modo mio gli anni '20,
decido di vestirmi da anni '20 .... nel 23' secolo, ovvero in alta uniforme ... pero' stavolta gioco di
anticipo e lo dico alla mia amica di HR che sarei venuto come Capitano Kirk. Arriva la serata e io
mi incammino al museo con la giacca nera sopra l 'uniforme per avere un po' di effetto sorpresa e
prima di entrare incontro proprio la mia amica di HR che sta passeggiando con suo marito e si
avvicina e mi presenta il suo consorte; dopo poco mi chiede se davvero sotto ii giubbetto ho
l 'uniforme da capitano Kirk e i suoi occhi si spalancano quando apro il giubbetto giusto per far
intravedere la giacca rossa con maglioncino bianco.
Arriviamo all'ingresso e riconosco molti dei miei amici che sono gia' passati nelle varie sale e, per
evitare di portarmi dietro il giubbetto tutta la sera, decido di depositarlo al guardaroba. Non appena
consegno ii giubbetto alla ragazza del guardaroba, mi giro per andare nel salone ... e mi trovo di
fronte l' esterrefatto capo dell 'ufficio del mio team che pero' essendo notoriamente dotato di
elevato self-control, dopo un iniziale momenta di silenzio mi presenta la moglie senza battere
ciglio con io che mi comporto con naturalezza pur essendo vestito Star Trek. .. dopodiche' mi defilo
per evitare che la cosa diventi imbarazzante per entrambi, ed entro nella sala.
Durante il party ho modo di sperimentare dal punto di vista sociologico, sia le reazioni dei presenti
sia le mie reazioni ad essere quasi constantemente sotto osservazione; dopo un'iniziale sensazione
di sentirmi troppo sotto il microscopio, inizio a prenderci gusto e passeggio per le sale cercando i
miei amici e il mio orecchio sente parecchie volte in sottofondo le parole Star Trek, Kirk e Spock
dagli invitati che notandomi riconoscono l'uniforme; l'effetto collaterale piu' simpatico e' che
poso per numerose foto con i miei amici, quello piu' imprevisto e' che una di loro ha messo la foto
su facebook ©. Passo la serata in maniera piacevolissima tra i miei amici e notando persino che
alcuni mi evitano ... cosa che mi fa divertire da matti e verso tarda notte mi intrattengo lungamente
con un mio collega che anche ora, mentre scrivo questo capitolo, e' di stanza in Iraq, essendo
membro dei Marines. Scherziamo sul fatto se debba portarsi il portatile per continuare a lavorare
in remoto dall'Iraq e dalla scalinata principale scende una serie di Marines in alta uniforme che
avevano sbagliato la location e la data di un ricevimento a cui avrebbero dovuto partecipare. In
quel momenta sono vicino alla scalinata e due dei primi a scendere mi scorgono e mi
salutano .... con il gesto vulcaniano .... Star Trek come linguaggio universale; io stringo a quanti
posso le mani cercando di conoscerli e manifestando come posso ii mio apprezzamento e
ammirazione per la lorn professione.


I mesi di gennaio e febbraio sono colmi di lavoro durante la settimana e nei weekend, durante uno
dei quali faccio un'altra prova ad andare al lavoro in uniforme ea pranzo fuori in uniforme, niente
di strano ... solite reazioni divertite e umore del mio team sempre ottimo.




                                                                                        PLAINTIFF 00814




                                             DX1630-9
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 11 of 41




A Orlando la conferenza e' monotona e del tipo che va tanto di moda in America, motivazionale,
spinta a muovere l' entusiasmo della gente, cosa che in Italia penso farebbe ridere, ma l' esperienza
e' comunque salvata dal fatto che mi son trovato con la mia solita gang, con il mio amico malese,
i miei amici indiani ecc. Durante una delle pause noto l'incredibile auto-segregazione dei vari
gruppi razziali, ovvero, ad ogni break, si notano chiaramente i cinesi che vanno a far lega coi
cinesi, gli indiani con gli indiani e cosi' via, il che mi fa sentire bene da un Jato, vista che i miei
amici sono ... " cross-razze" ma meno bene perche' denota che passera' parecchio prima che la gente
si integri come si deve e non continui a ricreare negli Usa il paese di origine se si fa lega sempre
con quelli della propria razza; da questo punto di vista benedico la fortuna di non avere
praticamente nessun contatto con italiani, altrimenti e' assai probabile che sarei finito anch'io a far
lega solo con lorn.


Di ritorno dallo Utah dopa un viaggio infernale causa bambini vicini in aereo, (che mi fa elaborare
soluzioni su come calmarli, dal cloroformio alla sistemazione degli stessi nel vano bagagli) mi
viene in mente di come abbia adorato viaggiare ed avere piu' clienti e pertanto mi faccio portatore
di una nuova idea per quanta mi riguarda, ancora una volta contra corrente con la preferenza di
quasi tutti in ufficio, ovvero invece che stare su clienti grandi e quotati in borsa, inizio a rastrellare
clienti start-up e societa' minuscole fatte da ingegneri che hanno un'idea industriale ma sanno ben
poco di contabilita'. In breve tempo arrivo ad avere il maggior numero di clienti nel mio team, mi
sento molto motivato in quanta vedo che posso contribuire ad insegnare a queste societa' come
fare un bilancio, e mi sento piu' giovane, essendomi costruito un tipo di lavoro simile a quello che
facevo in Italia, raggranellando tante societa' piccole che nessuno vuole.
Nel frattempo l'ufficio, per aumentare la coesione e la conoscenza tra colleghi. decide di fare un
annuario con le foto di tutti e una piccola mini-biografia, in modo che anche i nuovo arrivi se
vedono uno dello stesso team in ufficio, lo riconoscono. Parlando coi miei amici la questione e',
che foto pubblicare sull' annuario? ..... Ovviamente 1' 80% opta per giacca e cravatta, faccia
sorridente, persino i piu' giovani .... mentre io .... pensando ache foto meglio mi rappresenti .... scelgo
la foto in uniforme che ho fatto con il mio idolo, Bill Shatner, rimuovo I' attore dalla foto e la
mando al responsabile dell'annuario ..... e la foto viene approvata. Inutile dire che nel giro di una
settimana vengo riconosciuto subito da tutti e persino i capi si dicono assai divertiti dalla mia
trovata, quand'anche non e' vero, sono comunque convinto che la migliore espressione del
sottoscritto e' quando sono in quell'uniforme, tant'e' che, per logica, ho messo io quella stessa
foto come mia immagine su facebook. ©
Capitolo 10
None.
Capitolo 11
 A parte questo piccolo inconveniente arrivo sano e salvo a San Jose, rigenerato dal soggiomo in
Germania e pronto ad iniziare l'anno in cui si decidera' la mia promozione ad ammir .... ahem Senior
Manager, rendendomi canto che parto in svantaggio, non solo perche' la crisi economica ha
ristretto il numero di posti disponibili, ma anche perche' nel mio ultimo anno il mio rating non era
eccezionale come al solito. Come novita' in prospettiva c'e' il fatto che, forse per stereotipo, mi



                                                                                           PLAINTIFF 00815




                                              DX1630-10
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 12 of 41




hanno messo a capo del settore fatturazione e cassa per il mio settore, in pratica devo assicurarmi
che tutti i team emettano fatture in tempo e assicurarmi che l'incasso delle fatture che emettiamo
sia celere e senza problemi,; accolgo l'incarico con un po' di scetticismo ma almeno ci provero', la
storia passata dice che e' un aspetto su cui non abbiamo avuto successo, per cui ho la consolazione
che peggio di come vada sara' difficile.


Il mese di Novembre si presenta moderatamente intenso come lavoro anche se inizio ad acquisire
notorieta' nell'ufficio come responsabile della fatturazione ed incasso .... da quando ho preso
incarico abbiamo centrato ogni mese entrambi gli obiettivi, per cui a Novembre vengo
riconosciuto peril mio contributo, a fine Novembre sono 5 mesi su 5, fatto senza precedenti;
questo successo mi da' morale, anche se alcuni storcono il naso per la disciplina a volte un po'
eccessiva con cui essenzialmente comando anche i miei superiori nel sollecitarli sotto questo
aspetto, ma non mi curo molto delle critiche e tiro dritto contentrandomi sui risultati :-)


A meta' Dicembre vengo convocato da uno dei miei capi che mi propane di aiutarlo su una
quotazione in borsa di una societa' Cinese ... .io accetto con entusiasmo, il lavoro che piu' amai in
italia era su un progetto di quotazione, per cui sperando di aver un'altra esperienza simile, mi
accingo ad iniziare ..... al mio arrivo la situazione e' disarmante, a causa dei ritmi di lavoro
massacranti il team e' in sfacelo, dimissioni a raffica e i superstiti sono arrivati ad un punto di
rottura anche fisico, uno dei miei pari-grado lavora con mascherina chirurgica avendo contratto
l'influenza suina, mentre l'altro mio pari-grado ha un'influenza perenne ... .in tutto questo dramma
mi conforta che ritrovo un mio amico israeliano da poco rientrato con noi dopa un anno passato
in Iraq come Marine nelle truppe USA Il mio primo incarico e' ristabilire il morale delle truppe e
in questo riesco senza nemmeno troppi problemi, facendo scherzi un po' a tutti, ma soprattutto al
mio capo che capendo la realta' sta al gioco e favorisce questo nuovo clima di lavoro. Morale
della favola riusciamo ad arrivare piu' o meno sani alla settimana prima di Natale dove mi
accingo all'altra esperienza famosa nelle quotazioni, il momenta in cui con avvocati, banchieri ci
si riunisce dai printer, le societa' incaricate di stampare il prospetto di quotazione. La reputazione
di queste sessioni e' famosa, in quanta in genere non si dorme, ti portano cuscini e coperte e si
puo' lavorare ininterrottamente per giomi, con il vantaggio che pero' ti portano da mangiare
quello che vuoi quanta ne vuoi :-). Il fatto stesso di aver davanti a me una simile sfida di
resistenza invece di deprimermi mi carica e nella settimana prima di Natale dormo un totale di 5
ore in 3 giomi, e piu' la notte va avanti piu' carico e di buon umore sono, stupendo persino quelli
del mio stesso team che non capiscano cos'abbia da essere cosi' allegro (mi chiamano "freak").
Finiamo il lavoro il 23 di Dicembre e uno dei banchieri, credendo di fare un gesto carino, va
nella cucina a prendere qualche birra per celebrare .... ma al suo ritomo gli avvocati e gli altri
banchieri storcono un po' il naso, forse pensando che none' molto professionale .... per cui vista
l'impasse, decido di rompere il ghiaccio, prendo una birra dal suo vassoio e brindo con lui ..... e gli
altri si uniscono a poco a poco .... ah come sono puritani sti americani ... manco una birra ....




                                                                                        PLAINTIFF 00816




                                             DX1630-11
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 13 of 41




Questa quotazione si e' rivelata un successo completo, da tempo non mi sentivo cosi' bene e cosi'
soddisfatto dal lavoro che facevo, ma purtroppo, a causa di questo progetto, questo Dicembre
segna il primo Natale che non passero' in Italia, non si puo' avere tutto .....


Altro fatto di rilievo ad inizio Gennaio e' un mio carissimo amico e personaggio uni co e raro per
la sua abilita' di pensare ed agire con la propria testa, tant'e' che lo hanno ribatezzato il mini-
mauro .... orbene questo ragazzo che per me e' come un fratello gemello minore, in quanto ne
riconosco le innegabili similitudini di carattere, decise di dimettersi per stress ..... e mando' una
mail a me e al suo boss dell'altro lavoro dicendo che si dimetteva in 5 giomi. Capendo l'urgenza
il giorno dopo in ufficio lo incontro .... ed inizio a parlargli .... e parlargli .... e parlargli ...... e dopo
quasi 8 ore che parliamo .... ritira le sue dimissioni ea tutt'oggi e' stato promosso tra i migliori
della sua classe. A dispetto di cosa potro' raggiungere professionalmente questo episodio resta
comunque e restera' comunque il migliore della mia carriera, l'esser riuscito a parlare e riuscire a
far comprendere che forse non era la cosa migliore andarsene in quel momento solo per
stress .... poche altre cose potranno darmi soddisfazioni migliori; la cosa molto strana e' che
essendo noi due cosi' simili, mentre gli parlavo era come se stessi parlando a me stesso e per
cercare di capire .... era come se stessi cercando di capire meglio anche me stesso .... ad ogni modo
una gran bella storia iniziata male ma con un ottimo lieto fine che spero duri piu' a lungo
possibile ....


A Marzo oltre alle mie due quotate piu' un altro lavoro, decido per una mossa che spero mi
garantisca la promozione .... pur lavorando fino alle 9 di sera mi offro volontario per aiutare un
altro team che stava lavorando fino a tarda notte tutte le notti essendo nel bel mezzo di
un'investigazione ..... per cui durante il mese di Marzo fino alle 8/9 lavoro sui mie clienti e dalle 9
fino alle 2/3 inclusi weekend vado in quel cliente come volontario. Come a Dicembre, l'esser
parte di quell'impresa a livello di resistenza fisica mi carica a mille e il mio humour contagia il
pur stremato team di lavoro, come picco ci furono ovviamente i weekend dove si puo' venire
vestiti casual.. .. ovviamente l'uniforme di Star Trek ha fatto la sua comparsa anche in questo
caso ....... con tanto di foto di rito dai miei colleghi :-).

lntanto la mia attivita' di fatturazione e raccolta cassa infrange record dopo record e prosegue la
striscia positiva, ad oggi ancora imbattuti, siamo a 12 mesi su 12 e stiamo andando avanti .... e
questo unito al completamento con successo dell'ennesimo tour de force su quel cliente mi fa
sentire molto bene. Pur con altri 2 clienti da chiudere pero' questa volta l'adrenalina cala in un
periodo dove ho ancora lavoro da fare .... e il mio fisico cede di nuovo ... .in un punto debole ... .le
orecchie .... principio di otite con complicazioni varie mi costringono a casa per una settimana con
3 medicine al cortisone da alternarsi ogni 3 ore .... prezzo salato da pagare mane e' valsa la pena,
diciamo che pur non facendo una vera e propria Quaresima, ho fatto la mia parte di sacrifici .....


Infatti mi hanno comunicato con successo la mia promozione, in un anno pur cosi' difficile,
vedremo come andra' il futuro ma di sicuro sono molto soddisfatto del risultato



                                                                                                 PLAINTIFF 00817




                                                 DX1630-12
     Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 14 of 41




Capitolo 12
I mesi di settembre ed Ottobre sono contraddistinti da un aumento del lavoro mica da ridere. A
causa (o forse grazie) all a mia promozione, vengo messo sul team principale del cliente di Boise
e, essendo il cliente piu' grande del mio gruppo, chiedo di esser liberato dagli altri lavoretti per
evitare di annegare nel lavoro e dover affrontare al tempo stesso un cliente di cosi' grandi
dimensioni; dopa avermi assicurato per due mesi che cio' sarebbe accaduto, non succede
assolutamente nulla e vengo persino informato da alcuni capi che era colpa mia, che avrei dovuto
semplicemente fermarmi nel fare gli altri clienti piccoli anche se nessun rimpiazzo era stato
identificato; pur non considerando la follia di una simile risposta, faccio l'unica cosa possibile,
ovvero svolgere tutti i lavori allo stesso tempo cosa che riesce ma non bene come avrei voluto, con
due vittime eccellenti, in primis il mio umore e' pessimo e non riesco ad essere i1 commediante che
di solito sono, cosa non positiva (in particolare quando passi tutto il giomo e la notte in compagnia
dei tuoi colleghi, in Boise Idaho). Un'opportunita' di redimermi arriva a Settembre quando, causa
un'acquisizione rilevante, distaccano me e altri due ad andare a revisionare quella societa' che ha
sede a Folsom, vicino Sacramento in California. Il pensiero di essere in autonomia e lontano dal
quartier generale del cliente e del mio team, mi mette di buon umore e il viaggio a Folsom e' molto
piacevole.


Al ritomo al mio ufficio, poiche' sono sempre schietto, i miei capi mi chiedono come si andata e
quando gli racconto cosa e' successo scoppiano tutti a ridere, increduli che abbia detto in faccia a
quelli del govemo che in pratica stavano rovinando la nostra professione ....

Al termine di questa mini-sessione decido di rimanere in pwc, anche se sono pensieroso sulle
mie capacita' di riuscire ad ottenere un altro posto di lavoro, dopa che nel 2008 al primo colpo
ricevetti un'offerta, ma non mi perdo d'animo e provo a ritrovare motivazioni perdute.

A meta' Novembre, per celebrare l'avvenuto completamento del lavoro in Idaho, andiamo a fare
una gita di gruppo nella Napa Valley, famosa per i suoi vigneti, e noleggiamo una di quelle
limousine che si vedono nei film, lunghissima. Il viaggio e' piacevolissimo, ma il consumo di
alcolici e' ben oltre il livello di guardia, e a parte la canadese astemia e un mio collega
musulmano, sono quello che beve meno ... e meno male. Il viaggio prevede la visita'tour a 3
vigneti con tanto di assaggi e il fatto che alla prima sosta ho gia' bevuto 2 bicchieri di champagne
e 3 "mimosa" da' l'idea del tenore del viaggio, mentre altri dilapidano vodka, whiskey e simili ....
La visita e' molto interessante, compreso il tour nella cava del vigneto dove ci sono le botti di
vino, ed abbiamo modo di assaggiare 3 o 4 vini. II momenta divertente nel primo vigneto arriva
quando il proprietario ci offre anche, come prova della differenza, succo d'uva pre-fermentazione
e io mi faccio riconoscere subito perche' chiedo un secondo bicchiere con suo stupore .... oh
well.. .che ci posso fare se mi piace di piu' un drink senza alcohol che ha il sapore di un succo di
frutta? ..

Arrivati alla seconda fermata ho occasione di fare un po' di esercizio di sollevamento pesi in
quanta uno/due dei piu' giovani non riescono nemmeno a reggersi in piedi, almeno non pesano
granche', ma uno dei due e' affidato alle mie cure e devo letteralmente reggere per farl
ocamminare diritto. Al ritorno ringrazio Dio che sono riuscito a non ubriacarmi e mi son



                                                                                      PLAINTIFF 00818




                                            DX1630-13
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 15 of 41




divertito come un pazzo, facciamo la ripartizione degli autisti per portare gli ubriacati a casa e la
giomata si chiude positivamente.


Ad inizio Dicembre, complice anche l'ottimo risultato come business, viene organizzato il party di
Natale pwc per tutto l'ufficio e noleggiamo il museo della tecnologia in San Jose centrn citta'; vista
l'esperienza la volta precedente, stavolta sono addirittura alcuni capi che mi chiedono di venire di
nuovo in uniforme, ma e' il desiderio dei miei subordinati che mi convince, sperando di risollevare
un po' anche il lorn di morale con un gesto cosi' semplice per cui, arrivato al party svesto il
giubbetto e cosi' entrn nel salone in uniforme. Tantissimi sguardi incuriositi ma poi vengo
avvicinato da perfetti sconosciuti e devo posare per almeno una dozzina di foto :-) l'uniforme di
Star Trek ha sempre presa, e diventa speciale quando persino 3 dei miei capi fanno anche lorn una
foto assieme a me; alla fine il party e' sempre il solito successo e la cosa mi lascia ben sperare per
il prnssimo anno, 2011.


A Gennaio la crisi sul lavorn colpisce durn e gradualmente assisto ad un esodo di persone che ci
lascia in difficolta' estreme, a poco valgono gli appelli dei capi che dicono che la situazione
migliorera' .... morale della favola mi trnvo nuovamente a cercare fuori una sistemazione, non
credendo che sia sostenibile l'attuale condizione lavorativa, e al primo col po ottengo una lettera
di assunzione, cosa che porta ii mio tasso di successo al 50%, 2 lettere di assunzione su 4
interviste. Una volta avuta la lettera in mano, parlo con tutti i miei capi di nuovo e incredibile ma
vero mi convinco ancora una volta a rifiutare l'offerta di assunzione e restare .... ahime' sono
suscettibile soprattutto quando alcuni a cui sono legato mi chiedono di rimanere come favore
personale, altrimenti sarebbern in problemi seri .... e cosi' mi armo di pazienza e umorismo e
decido di restare di nuovo ....


L'inizio della nuova era, che sta durando tutt'ora, e' avvenuto proprio in concomitanza con il suo
party di addio ..... siamo venuti in un po' di gente ..... ma nessun capo, nemmeno quelli con cui
aveva lavorato giomo e notte, non si sono nemmeno degnati di rispondere via mail che non
potevano venire; son stato con lui fino alle 2 di notte quandi ci siamo salutati (party movimentato
persino da una rissa nel bagno del locale con intervento della polizia al seguito dopo che un
cliente chiaramente brillo ha distrutto un boccale di vetro sulla testa di un altro cliente ... ) ma era
visibile la sua delusione per ii fatto che nessuno dei capi si sia nemmeno degnato di dirgli ciao e
grazie di tutto ...... una cosa del genere non la potevo certo lasciare passare, per cui ho iniziato da
li' .... e ho usato il mio strumento preferito, sametime, un prndotto simile a messenger ma intemo
al network pwc. Orbene il giomo dopo il party ho esposto il seguente messaggio sul mio
sametime, visibile a tutti quelli che visualizzano il mio nome: "ieri ho detto addio a Jimmy, uno
dei piu' devoti impiegati che abbia mai conosciuto ...... tant'e' che sapete quanti capi sono venuti a
salutarlo? O! Evidentemente le persone che lavorano qui sono come ci vien detto la nostra risorsa
piu' importante ..... ". Al messaggio chiaramente polemico sono piovute ovviamente pioggia di
felicitazioni dagli assistenti e da quelli piu' in basso e silenzio imabarazzato dai capi che non




                                                                                         PLAINTIFF 00819




                                             DX1630-14
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 16 of 41




avevano nulla da rispondere, la cosa che mi ha fatto piu' piacere e' che almeno i piu' giovani
possono credere che siamo davvern un posto dove si puo' dire la nostra opinione.

Ma questo come dicevo era solo l'inizio, e dopo breve tempo la seconda crnciata inizia.

Ci viene comunicato il trasloco nel nuovo ufficio, non piu' 10 Almaden ma 488 Almaden, piu' a
Sud e in conseguenza del trasloco veniamo a conoscenza dell'altra genialata: da studi e statistiche
e' emerso che l'occupazione media dell'ufficio e' il 52%, per cui han pensato bene di eliminare gli
uffici fissi assegnati a partner e senior manager (come me) che quindi ogni giorno devono
tomare a prenotare il lorn cubo di lavorn o ufficio. La cosa mi ha fatto girare le p ... non poco
perche' da quando ho il mio ufficio vista la mia natura, era divenuto un centrn di ritrnvo e di
discussioni, ern in una location perfetta ed era splendido avere un ufficio. Tra le altre cose mi ern
pure divertito a fare come Michael J. Fox, siccome l'ufficio aveva 2 posti, mi sono inventato che
il mio amico piu' earn, compagno di birre e bevute, manager, l'ho "prnmosso" senior manager, ho
preso la targhetta col mio nome e l'ho cambiata mettendo anche il suo nome, e complice i miei
contatti in tutti i settori dell'ufficio, gli ho anche fatto mettere il telefono col suo numern fisso,
per cui ern pure riuscito a dare un ufficio a uno che non avrebbe potuto aveme uno ed era
splendido ci divertivamo come a scuola ..... e invece, nel nuovo ufficio .... passo indietrn a lavorare
nei cubi ..... potevo lasciare anche questa cosa inosservata? Ovvio che no ... per cui stavolta
anziche' sametime ho usato una forma piu' esplicita di prntesta, e la settimana prima del trasloco
ho scritto in bella evidenza sulla mia lavagna un messaggio di saluto: "Grazie per essere stati
cosi' spilorci nel non averci dato un ufficio nel nuovo e piu' grande edificio dove andremo a
stare". Ovvie anche qui le reazioni, stizzite da parte dei capi che erano responsabili dell'ufficio,
una ha addirittura scattato una foto della mia lavagna, e divertite dai piu'. La sera de! trasloco
resto fino a tardi e mi fermo a scherzare con le segretarie dei capi che in quel momento stavano
conversando con i traslocatori .... al vedermi passare una mia amica segretaria dice ai traslocatori:
"e' lui, il tizio della lavagna", al che lorn mi sorridono e iniziano a parlare con me e su come si
fossern stupiti nel vedere un simile messaggio .... Oltre a cio' il mio ufficio era gia' molto
riconoscibile perche' come altra iniziativa, ern l'unico ad aver affisso alla porta il rapporto di
valutazione con cui le persone sotto valutano i lorn capi. I1 rapporto e' numerico e contiene
commenti, positivi e negativi. Io ho affisso il mio pubblicamente ringraziando i contribuenti e
dicendo in una nota che avrei lavorato sui punti che i miei sottoposti pensano dovrei
migliorare ..... anche questa iniziativa e' stata notata, in questo caso con consenso unanime,
persino dai partner che mi han detto che ho avuto un bel coraggio ..... ma nessuno ha seguito il
mio esempio, peccato :-(, anche se penso sarebbe una cosa positiva e trasparente.

Dopo queste prime due crnciate, il lavorn e' iniziato pesantissimo e mi son trnvato di fronte
ancora una volta a dover fare quasi tutto per mancanza di gente, e la gente che c'era non ha piu'
voglia di lavorare sodo ..... sti ragazzi della nuova generazione sono fanc ..... sti a dir poco .... per cui
ho lanciato un'altra iniziativa prnponendola a HR, risorse umane, ispirata alla teoria di Roosevelt
del bastone e della carnta; poiche qui penso che diano trnppe carnte e nessun bastone, ho
avanzato la seguente prnposta .... come danno i premi da 100$ per lavori fatti bene, chiamandoli
GEM check (assegni gemma) io ho prnposto di dare ad ogni manager il potere di emettere 5 crap
check (assegni m .... ), ovvern multe da 50$ agli assistenti che si dimostrano negligenti per




                                                                                              PLAINTIFF 00820




                                               DX1630-15
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 17 of 41




pigrizia. La proposta e' stata rifiutata definendola illegale ed in violazione del codice del lavoro
della California, anche se ho avuto la soddisfazione che molti manager approvavano la mia idea

Ovvio che la cosa non poteva finire qui ..... crociata numero 4 ...... con il superlavoro, sono iniziati
ad aumentare e di parecchio i tizi che avevano malanni vari, da dolori al collo e richiesti di
agopuntura, a disordini del sonno che non facevano dormire, a disturbi da stress ..... per cui sono
andato da HR di nuovo e gli ho detto che sulla base di quello che vedevo c'era un'anomalia di
malanni e che Erin Brockovich era andata in causa legale con meno prove di cosi', tanti sono i
dipendenti che accusano malanni, per cui ho chiesto se fosse possibile come per gli atleti, che
prima di assumere nuove persone, c'e' l'obbligo di passare la visita medica ..... visto che pare che
pur sedentario, il nostro lavoro sottoponga anche il fisico ad uno sforzo non comune .... altra
risposta di HR che mi ha detto che tale iniziativa viola il codice della calfiornia, e a nulla son
serviti i miei esempi che nello sport c'e' tale obbligo e non viene considerato illegale.
Continuiamo in bell'ordine e arriviamo alla crociata numero 5, quando annunciano il nuovo
programma bonus, per cercare di incentivare la gente a non andare via ..... ai neo manager danno il
15% del salario annuo come bonus, ai neo senior manager 4 settimane di vacanze
extra ..... domanda .... e a quelli che son gia' senior manager? la risposta e' che il nuovo program ma
ha effetto per quelli nuovi, x cui quelli che son gia' senior manager non son previsti bonus, ad
eccezione di una settimana extra di ferie .... ma .... e qui la trovata geniale ..... devono prima aver
goduto tutte le altre ferie per poter godere di questa settimana aggiuntiva, cosa che in pratica non
accadra' mai ..... Potevo lasciar passare anche questa? Ovvio che no, per cui sono ricorso di nuovo
ad un altro messaggio esposto su sametime, stavolta non era una decisione dell'ufficio ma
arrivata dal quartier generale di New york, per cui mi sono inventato un'altra satira con il
seguente messaggio: "Recensione del film: La trama: Un complotto per ridurre ii numero di
senior manager e migliorare i profitti della societa'. Le prove: togliere l'ufficio a chi prima lo
aveva, dire che il parcheggio gratis e' solo "per ora", e dare una settimana extra di vacanza a chi
non puo' fare nemmeno quelle che ha gia, I protagonisti: I senior manager di questa societa'.
Titolo del film: Il tesoro di National" In inglese era la parodia del film di cage National Treasure,
che io ho cambiato dicendo National'S trasure, puntando l'indice conto il quartier generale di new
york. Reazioni a questo 100% divertiti, persino i capi ....

Crociata numero 6, in sede di valutazioni del personale, io sono ovviamente membro di uno dei
panel, e dopo averne fatti per 3 anni, propongo a HR di aumentare la trasparenza nel processo,
chiedendo che ii dipendente sia presente durante la sua presentazione che il coach fa al pannello,
cosi' che puo' valutare se il suo coach sta facendo un buon lavoro o no. Risposta: negativa,
perche' sarebbe difficile da organizzare logisticamente ..... cosa che non condivido, ma amen. La
cosa e' nata da una discussione che ebbi con il mio primo coach; nel meeting pre-riunione che ho
avuto gli ho chiesto se avrebbe presentato la mia versione dei fatti quest'anno esponendo come
dopo molte promesse i partner non abbian fatto nulla per ridurre i miei clienti, mentre lui
sostiene che i partner pesnavano di aver fatto sforzi e che fossi io che avevo detto di no a moll are
clienti. La verita' e' nel mezzo ma quando gli ho chiesto quale punto avrebbe presentato, il mio,
essendo mio coach, o quello dei partner, lui ha detto quello dei partner.. .. al che ho detto, ok, non




                                                                                           PLAINTIFF 00821




                                              DX1630-16
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 18 of 41




penso quello sia il tuo ruolo, per cui ho cambiato coach, prendendo il capo dove andai a casa per
il giorno del ringraziamento.

Crociata numero #7: .In occasione della festa "cinco de mayo" l'ufficio della diversita', teso a
promuovere rispetto di altre culture, manda una mail per celebrare la principale festa messicana,
5 maggio, una battaglia vinta contra i Francesi di Napoleone III...ma nella mail cominciano a
dire che grazie ai messicani e alla lorn vittoria i nordisti hanno vinto a Gettysburg "solo" 14 mesi
dopo .... e tocca pure ringaziare questi eroi che hanno vinto contra l'armata messicana traditrice
che si alleo' coi francesi ..... palla colossale, potevo far passare questo tentativo di traviare la
storia, specialmente storia americana? ovvio che no .... e cosi' ho scritto al leader diveristy una
mail-beffa celebrando il 6 maggio la battaglia di gogra river, nell'afghanistan, e dicendo che
grazie a quella i nordisti avevano vinto a gettysburg "solo" 334 anni dopa .... e li ho ammoniti dal
guardarsi bene a chiamare eroi alcuni e traditori altri. Non contento mi sono messo il mio adorato
giubbetto a stelle e strisce e alcuni partner han detto che indossare un giubbetto con la bandiera
USA il 5 Maggio poteva esser considerato offensivo verso i messicani ... .incredibile ma
vero .... ovvio che l'ho continuato a mettere, anche se alla sera uscendo, alcuni messicani mezzi
sbronzi non son rimasti tanto contenti della mia bandiera USA e mi hanno urlato dietro dalle lorn
macchine ... .inutile dire che da adesso in poi ogni anno indossero' con on ore la bandiera del mio
paese il 5 di Maggio ...

Crociata #8: con il superlavoro, e io che mi sto guardando intorno, ho cercato di esplorare
possibilita' di trasferirmi in un altro gruppo all'interno della societa', perche' la revisione e'
divenuta molto meno attraente, specie se devi fare il lavoro di gente sotto che ha poca voglia di
lavorare .... per cui mi incontro con un mio ex-capo inglese, ora in quel gruppo .... che mi dice che
ha delle preplessita', essendo lorn un gruppo di esperti e io non essendolo, ma che avrebbe
parlato con altri, tra i quali il mio amico russo e un altro partner e mi avrebbe fatto sapere. Sfiga
vuole che nel contempo, su una quotazione, ho avuto la sfortuna di lavorare con alcuni di quel
gruppo e che e' stato odio a prima vista, (non c'e' cosa peggiore di gente che accusa altri quando
non son presenti per farmi inc .... re e di brutto) .... ad ogni modo la settimana dopa incontro
l'inglese e mi dice che non ci sono possibilita' per me nel suo gruppo per i seguenti motivi, in
ordine di importanza: l) la mia condotta troppo negativa, dice che secondo lui da 4 anni non
sembro felice e che e' turbato dall'effetto che questo potrebbe avere sui suoi membri del team.,2)
sono troppo bianco o nero e poco flessibile, 3) vista la mia esperienza in revisione non sono
massimo esperto in una topica specifica perche' so parecchio di molte case ma non in profondita'
in una cosa specifica ...... Dire a me, il commediante, che la settimana prima ha ottenuto il
risultato di avere un altro tizio stracciare le dimissioni e restare solo dopa un'ora di colloquia con
me perche' gli ho trovato i cliente che HR non era stata capace di dargli in un anno, dire a me che
ho un'attitudine negativa e' stata la goccia che ha fatto traboccare il vaso .... al momenta gli ho
risposto come mio solito con humour, chiedendo all'inglese: Wow, ti ci e' voluta un'intera
settimana per arrivare a questi motivi? Lui invece ha risposto serio e ha detto che queste erano le
sensazioni anche del russo e dell'altro partner. Dell'altro partner ho capita che gli ha riferito che
stavamo litigando su quel progetto, mail russo mi ha veramente deluso, le mie considerazioni
sulla societa' e le sue politiche che ho condiviso con lui in amicizia sono state prese, interpretate
distorte come se io sui clienti pianifico ammutinamenti, e son state usate contra di me in questa



                                                                                       PLAINTIFF 00822




                                            DX1630-17
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 19 of 41




maniera ..... morale della favola, cosi' e' finita un'amicizia che durava da 7 anni, da 3 settimane
non ho piu' contatti con entrambi, e al russo gli ho detto che non ho intenzione di frequentare una
persona che usa cio' che dico in confidenza contro di me, non mi posso piu' fidare di lui dopo una
cosa del genere ..... e ovviamente non lascio passare nemmeno questa, il giomo dopo, il mio
messaggio su sametime legge come un'equazione matematica: NA+BW+EIN = MXB,
traduzione di atteggiamento negativo + bianco e nero + esperto in nulla = Mauro botta? L'inglese
l'ha notata dopo 2 settimane e mi ha chiesto spiegazioni, e io gli ho risposto che pensavo che a
lui non dovessi spiegarla, era la sua equazione, hanno usato voci di corridoio e cose fuori dal
contesto per dire che non ero adatto al loro gruppo, gli ho solo detto che in futuro quando avro'
progetti sui miei clienti mi ricordero'di questo, non sempre ci sono cose divertenti o edificanti,
anche se frose questa e' una delle poche entry negative che mi ricordi.

Crociata #9: ancora in corso, contro il nuovo sistema software che hanno introdotto e che sta
disabituando la gente a pensare, perche' prepara la pappa pronta e la gente esegue
meccanicamente le cose senza capire il perche'. Ho chiesto com'e' possibile dopo 4 anni che sto
software faccia ancora cosi' schifo, lento, macchinoso ecc, ma la risposta e' che ormai dobbiamo
andare avanti. Ovvio che non mi sono arreso cosi' facilmente e per progetti piccoli ho sfruttato
un cavillo che diceva che usare il vecchio software non era proibito, per continuare ad usarlo, ma
anche questo e' sorgente di guai ...... e non poteva farsi attendere un altro messaggio in sametime :
" un altra rivoluzione non necessaria alla revisione" , tradotto aveva le prime lettere di ogni
parola che formavano il nome del software ... .il capo dell'IT del progetto mi scrive e mi dice che
lui fosse me cambierebbe quel messaggio, troppo polemico .... e io gli rispondo, grazie mille per la
risposta ..... ma non lo rimuovo dal mio sametime ....

Crociata #10, ha origini a Gennaio, quando stavo facendo la revisione di fine anno sulla mia
quotata .... un team mi chiede in prestito per qualche giomo un mio assistente per dare loro una
mano durante la loro trimestrale, al che dico di si', in quanto cerco sempre di condividere
persone ..... a Maggio mi trovo nell'esatta situazione, a ruoli opposti, lorn nel fine anno, io nella
trimestrale e chiedo a quel team di condividere per qualche giomo la stessa persona .... risposta
secca dal partner con cui non avevo nemmeno parlato .... assolutamente no. Mi rivolgo in appello
a HR chiedendo come cio' sia' giusto e mi viene detto semplicemente che certi capi e team non
sono noti per la lorn disponibilita' a condividere persone .... al che inizio un'altra crociata
proponendo che il dipartimento che assegna risorse sia staccato e indipendente dai team, cosi' dal
non essere influenzato da giochi di potere o preoccupazioni di non pestare i piedi a gente che
potrebbe rivalersi poi .... anche questa ..... senza esito ... e cosi' anche questi atteggiamenti
rimangono impuniti .. .


E cosi' si arriva ad inizio Luglio, con i miei capi che, forse capendo che dopo due mesi senza sosta,
nemmeno nei weekend, con ore di lavoro alle stelle, avevo bisogno di una vacanza, mi hanno quasi
detto di prendermi una pausa per riposarmi togliendomi al uni incarichi che avrei dovuto fare .... cosa
che ho subito accettato




                                                                                        PLAINTIFF 00823




                                             DX1630-18
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 20 of 41




.... come ultima news, ahime' ho usato queste vacanze anche per intervistare con un'altra societa' le
10 e passa crnciate stanno lasciando il segno sul mio morale, e penso che questa possa essere la
volta buona per cambiare aria, non penso che io abbia ancora risorse dentrn di me per continuare
a fare altre crnciate o a coesistere con decisioni che non posso condividere, ma chissa'?
Capitolo 13
Riprendiamo la storia dal mese di Luglio 2011.. ... dopo che i colloqui lavorativi non sono andati a
buon fine, mi rimetto il cappello pwc e mi ributto anima e corpo sul lavorn, sperando di trnvare di
nuovo motivazioni.


Il secondo motivo, il tailgate, e' invece un'esperienza culturale americana ... .il weekend in cui
siamo a Boise infatti, il mio capo organizza biglietti per tutti noi per andare a vedere la partita di
football della squadra locale e, come tradizione, gli americani prima della partita, due ore prima
o piu', abbassano il lid dei lorn pick up ... e cucinano con barbecue portatili, principalmente hot
doge simili; i piu' hardcore hanno il lorn posto auto e portano le rnulotte e fan le cose in grande
stile, ma noi, essendo solo di passaggio, andiamo in un parco vicino allo stadia e cuciniamo e
mangiamo li' al sole, e per un weekend il lavorn e passar tempo assieme, diventa un piacere.
Dopo le prime consumazioni pern' arrivano le cose curiose, tipo la polizia che fa le rnnde per
assicurarsi che non ci sia alcohol in circolazione, e i giovani locali che usano bottigliette d'acqua
di plastica per metterci dentro prevalentemente gin e vodka, che puo' passare per acqua ... .i miei
colleghi non sono esenti da cio' e ora che si arriva allo stadia, un paio non riescono nemmeno a
reggersi in piedi. Al di la' di cio' pern' e' stata una bellissima esperienza, ci siamo anche uniti ad
alcuni tizi del cliente che erano li' con le famiglie, penso di aver toccata con mano uno degli
aspetti migliori e piu' genuini della cultura rurale, ma non solo, degli USA, vivamente
raccomandata come esperienza.

La settimana prima del ritomo a San Jose pero' ha ancora una sorpresa ..... .il giovedi' sera
andiamo a cena con il cliente, ma dopo cena .. .i ragazzi si dividono e vanno in vari
bar .... normalmente il venerdi' e' una conta dei caduti, nel senso che e' sempre una sorpresa vedere
quanti riescono a lavorare il venerdi' prima del ritomo a casa ..... e questa volta segna ii mio
debutto alla guida come "designated driver" ovvern il tizio che non beve che deve guidare per gli
altri che sono completamente ciucchi. Avevo appuntamento con il mio amico fratemo Mike,
nella lobby dell'hotel alle 8, come al solito ..... passan le 8 ... e non arriva .... alle 8.30 chiamo la sua
camera .... e sento una voce da oltretomba e capisco subito che Mike e' una delle vittime della
bevuta della sera prima. Appena scende mi rendo canto che non sara' una giomata normale, a
cominciare dal fatto che stavolta guido io ... e a continuare con ii fatto che durante ii viaggio mi
rendo canto subito che il povero Mike non si sente affatto bene; senza sapere molto immagino
che serva fargli fare colazione, per cui mi fermo a un bar, entrn e chiedo alla cameriera cosa
consiglia di far mangiare a uno che era completamente sbrnnzo la sera prima .... al ritomo in
macchina, faccio mangiare Mike e poi riusciamo ad arrivare a destinazione. Al parcheggio pero'
come previsto facciamo poi un'inversione a U perche' non e' in condizione di presentarsi ancora,
per cui decidiamo di prenderci un caffe' ..... e caso vuole che Mike voglia andare nello stesso
posto dove ho preso ii sandwhich. Mi viene da ridere al pensiero che la stessa cameriera a cui



                                                                                             PLAINTIFF 00824




                                               DX1630-19
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 21 of 41




avevo chiesto cosa far mangiare a un ubriaco, mi veda con Mike e faccia 2 + 2, ma
fortunatamente la cameriera none' la stessa, il caffe' doppio riesce a ravvivare il povero Mike e
riusciamo persino a lavorare un pochino quel giorno .....


L'altro accadimento degno di nota e' stata la cena di fine lavoro del cliente di Boise ... per
l'occasione andiamo nella zona "in" a Los Gatos, e anche in quella occasione il consumo di
alchol va oltre i limiti e io mi ritrovo ancora nelle vesti di samaritano con il mio amico Mike.
Stavolta putroppo le condizioni erano peggiori, camminava a malapena e gia' arrivare alla mia
macchina e' stata un'impresa, fargli evitare gli alberi sulla via alla macchina era quasi
comica .... una volta arrivati alla macchina pero' il hello doveva ancora venire .... Mike infatti
piomba nel sonno e il mio problema e' che non so dove abita ..... Accendo la macchina e mi
oriento a naso su dove possa essere ma dopo la prima intersezione, decido di dargli una gomitata
per chiedergli dove devo andare .... e la gomitata ha come effetto che si sveglia, mi dice "dritto" ... e
poi ricasca nel sonno. Andiamo avanti cosi', una gomitata a ogni incrocio per 15 minuti e io mi
sento un pirla a prendere direzioni da un ubriaco, ma non ho altra scelta .... purtroppo il dialogo e'
assai problematico, incluso quando gli chiedo il cellulare per poter chiamare a casa e aver
l'indirizzo .. .Jui nega di avere il cellulare pur vedendoglielo io nella giacca ....

Dopo mezz'ora ci ritroviamo ... a casa mia! e io considero se per sicurezza di entrambi non debba
metterlo sul divano a casa mia, ma dopo l'ennesima gomitata, finalmente si sveglia un pochino di
piu' e dopo un totale di 45 minuti riesco ad arrivare finalmente a casa sua .... una delle nottate piu'
paradossali e assurde della mia vita, ma la mia esperienza come designated driver cresce a ogni
occas10ne ....

Il mese di Novembre 2011 si caratterizza per ennesimi problemi lavorativi, dopo aver ricevuto
notizie non proprio rassicuranti sul mio futuro, o almeno cosi' credevo, ritorno sul mercato e
vengo contattato da un'altra societa' di revisione piccolina, che pare promettente .... .l'unico
problema e' che i colloqui si protraggono fino a dicembre e l'ultima intervista viene organizzata
per quando sono gia' tomato a Lecco per Natale ...

Inutile dire che la prima settimana non e' stata una vera e propria vacanza, la tensione peril
possibile cambio di lavoro si e' portata via gran parte del relax che avrei dovuto avere ... e al
momento del colloquio e nei pochi giorni seguenti, quando ricevo l'offerta, sono giomi assai tesi,
troppo tesi .... Come le altre offerte di lavoro precedenti, il tempo di decidere e' sempre di 2/3
giorni massimo e in quei giorni oscillo da una parte e dall'altra ... fin quando mi decido e mando
una mail di dimissioni. Come commediante fino in fondo, prendo in prestito l'ultimo atto
dell'anello dei nibelunghi e intitolo la mail "il crepuscolo degli dei, scrivendo in tedesco" .... e al
momento dell a mail e' notte fonda in italia, sono le 11 e mezza pas sate ... .il che significa che in
USA e' pieno giorno .... ma poco dopo aver mandato la mail inizia uno stato di ansia che non mi fa
nemmeno dormire .... essendo guidato sempre dall'istinto, capisco che la decisione che ho preso
none' quella giusta, per cui dopo meno di mezz'ora, mando una mail di revoca delle dimissioni, e
in sostanza mi riassumo da solo .... creando un'ennesima leggenda qui negli USA. .... che scopriro'
al mio ritorno a Gennaio 2012 ... La decisione, cambiata 4 volte in pochissimo tempo, si e'




                                                                                          PLAINTIFF 00825




                                             DX1630-20
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 22 of 41




contraddistinta come la prima volta dove non son riuscito a decidermi e non son nemmeno
riuscito a concludere una volta presa una decisione, e' stata un'esperienza assai unica, ma una
volta mandata la revoca, ho capito di aver preso ancora la decisione giusta, il mio istinto me l'ha
confermato, per cui almeno son riuscito a passare 2 settimane di vacanza ...

Al mio ritorno in USA, scopro che la mia storia ovviamente ha fatto il giro dell'ufficio, le
dimissioni formato-Wagner, e persino la mail di revoca, mandata dame in stile militare (ho
scritto, I am not resigning, repeat, non resigning), ha causato 3 diverse interpretazioni dai
colleghi, HR e capi: una parte, la maggiore devo dire, pensava fosse uno dei miei soliti scherzi e
non ha creduto che fossero vere, una parte non sapeva cosa pensare ... e la minoranza, solo poche
persone, pensavano fossi serio .... non c'e' che dire, in questo caso la mia reputazione di strambo
ha giocato a mio vantaggio, forse aveva ragione quel partner quando mi misi il giubbetto
americano il 5 maggio, a dire che le cose che son permesse a me non sarebbero permesse a molti
altri .... fatto sta che in Gennaio 2012 sono ancora membro effettivo di PwC Usa ... ma
quest'esperienza e i colloqui che ne son seguiti con tutti i capi, mi han fatto capire una cosa molto
importante .... che non voglio focalizzarmi su un titolo o impostare una vita su una promozione,
per cui nel 2012 la mia prospettiva e' un po' cambiata, nel senso che ora mi sento piu' libero,
riesco a lavorare senza esser ossessionato da cio' che verra', penso di aver ritrovato il mio
humour anche nel lavoro e questo non potra' che essere un beneficio.


I1 resto del mese di Gennaio e Febbraio vola via con una quotazione in borsa dove, complice
carico di lavoro, riesco a reclutare i miei fedelissimi, inclusi Mike e altri 2 italiani che sono qui a
San Jose ora, per aiutarmi a finire in tempo ... e dopo settimane a dormire poco o null a, una notte
ai printers non riesco piu' a tenere gli occhi aperti e alle 4 di mattina per la prima volta in
carriera, devo esser guidato a casa dalla stanchezza ... altra prima esperienza .... almeno il progetto
e' andato a lieto fine, il lavoro e' un successo pieno e, grazie forse al fatto che il lavoro mi ha
preso cosi' tanto tempo, non ho avuto modo di combinare altri casini al di fuori ©


Ad Aprile ritomano i problemi sul lavoro, purtroppo mi costringono a fare un cliente che a me
non pi ace, citando motivi non molto logici, al che .... ritomo sul mercato .... e ottengo un'altra
offerta in 7 giorni, nuovo record, non c'e' che dire, che ormai sono un esperto in colloqui di
lavoro .... ma come le altre volte .... c'e' sempre un qualcosa che mi trattiene dall'andarmene .... per
cui alla fine rim an go per la 5' vol ta .. .incredibile ma vero. Se con la precedente esperienza si era
accompagnata una maggiore consapevolezza a non prender la carriera come unico e solo
obiettivo, questa esperienza mi ha anche fatto ricordare le cose che mi facevano stare bene in
questo posto, ovvero la possibilita' di esprimere le mie idee liberamente e iniziare dibattiti da
esse con i miei superiori .... per cui con una nuova permanenza ... si sta accompagnando una nuova
serie di iniziative, stavolta come bersaglio ci sono i regolatori federali del pcaob, cui avevo detto
cio' che pensavo anni fa quando cercai impiego presso di loro .... al memento quindi sono in corso
come portavoce di un nuovo approccio su come gestirli ... e questo e' solo un esempio dell a mia
ritrovata vera natura, per cui al momento sono ancora contento ....




                                                                                         PLAINTIFF 00826




                                             DX1630-21
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 23 of 41




Aprile si segnala anche peril ritomo a Boise per la review trimestrale e dopo una cena mi ritrovo
ancora come designated driver, mentre uno del mio staff e' l'altro driver del gruppo, venuto con
due macchine.


Prima delle mia agognate vacanze di fine Giugno, ho un ultimo viaggio in serbo, una settimana a
Cleveland per una revisione interna; a quanto pare i miei capi si son detti che uno cosi' maniaco
per i dettagli come me sarebbe buono come ispettore interno, ed e' un ottima occasione per
levarmi di mezzo almeno per una sola settimana © ... e cosi' mi han mandato a Cleveland ...

Capitolo 14
Dopo un simile rientro dalle vacanze e il mese di Luglio dove finalmente riesco a fare breccia e
essere apprezzato dal nuovo partner con cui lavoro, grazie al mio fiuto di scovare problemi, mi
accingo come sempre ad andare alla Star Trek Convention a inizio agosto, una convention che
mi ricordero' parecchio a causa del fatto che ho dovuto lavorare e non poco dall'hotel per
finalizzare una trimestrale a causa dell'ennesimo problema scovato dame sull'altro mio
cliente ... non c' e' che dire, pur non dovendo andare a Boise, il mio fiuto per trovare problemi mi
ha portato ancora piu' lavoro del solito. Il picco culmina in Agosto, dove, complice il mio
partner in vacanza, mi vedo da solo, senza nemmeno il mio team, a dover fare una secondary
offering sul mio cliente, andando stavolta da solo ai printers con legali e banchieri
d'investimento e dovendo pure fare spunte del documento S-1 da oltre 200 pagine ... mi sono
sentito giovane come quando iniziai a lavorare nel 1999, facendo durante agosto 2013 molte
delle cose che facevo quando fui assunto nel '99 .... A conti fatti comunque l' esperienza e le cose
apprese sono state un'infinita' e anche oggi dopo quasi un anno ricordo quell' exploit come uno
dei migliori che abbia avuto.



II mese di Novembre e' concentrato su due eventi fondamentali, uno e' la visita del mio amico
Mike, di ritorno da Singapore per una settimana, prima di ripartire per proseguire il suo tour li', e
l'altro evento e' il giorno del ringraziamento. Ma cominciamo dal principio, ovvero la visita di
Mike .... che va tutta secondo i piani, con cena organizzata, poco alcohol, econ la settimana che
scorre senza problemi passando tutto il tempo assieme .... fino alla sera del mercoledi' .... Durante
quella sera infatti, il partner del lavoro su cui era Mike stava finendo un altro lavoro massacrante,
e visto che Mike aveva un po' di tempo, gli aveva chiesto di andare a prendere un po 'di
rinfreschi per l' altro team per celebrare la fine di quel lavoro .... rinfreschi in codice significa
alcohol.. .. appena Mike me lo dice, conoscendo come soccombe alla peer pressure, gli dico di
prender solo cio' che gli dice e poi di tomare in hotel. Io vado a casa, dandoci appuntamento per
il consueto caffe' al mattino presto alle 7.30 alla lobby del suo hotel. .. e il mattino del giorno piu
'assurdo dell' anno stava per cominciare ....
Al mattino passo dall'hotel...e non lo trovo .... mando un SMS ... niente ... email...niente ... e mentre
presagisco il peggio, vado in ufficio come se nulla fosse; alle 10.00 Mike arriva e quando apre la
porta e' un completo Deja Vu .... odore di alcohol che lo accompagna e' inconfondibile .... al che gli
chiedo cosa sia successo la sera prima ... e lui mi confessa che si e' fermato a bere qualcosa con



                                                                                          PLAINTIFF 00827




                                             DX1630-22
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 24 of 41




l'altro team, dove tra l'altro c' era un altro Mike, suo vecchio amico e uno dei bevitori piu' resistenti
di tutto l'ufficio. Come la volta precedente a Boise, anche questa volta non ha memoria di come
sia tomato all 'hotel ne' di quello che sia successo la sera prima, eccetto fino a un certo punto, dopo
di che ... .il nulla; la cosa che pero' rende questo giorno speciale e' che putroppo la sera prima Mike
aveva con se' la sua borsa e ora non si ricordava piu' dove l'aveva lasciata ... .in un ufficio che ha
18 piani, 8 dei quali occupati da noi della Price ... e in tale borsa, non solo c'e' i1 PC dell'ufficio di
singapore, che a differenza degli USA addebita il costo in busta paga in caso di smarrimento, ma
c'erano anche tutti i suoi documenti, passaporto, patente ecc ... senza i quali non potrebbe lasciare
nemmeno il paese, con l'aereo da prendere il giorno dopo, quindi senza tempo per farsi rilasciare
un altro passaporto. In tutta questa desolazione, la sua preoccupazione principale e' che non voleva
dirlo alla moglie per evitare l'ennesima lavata di capo, mail quadro e' decisamente preoccupante
e lui e' abbastanza giu' di corda. A quel punto, pur avendo lavoro da fare, dismetto tutto quello
che ho da fare e comincia la mia esperienza da detective ..... Inizio con il chiedere a Mike cosa sia
1'ultima cosa che si ricordi della sera prima, al che lui mi dice che il party era in una conference
room al piano 16, al che andiamo Ii' e sulla base della sua memoria, si ricordava di aver lasciato
la borsa nel cubicolo di fronte all 'ufficio del partner. .. ma ovviamente quando guardiamo non c' e'.
Cogliendo l'occasione per fargli bere un po' di caffe', allora usciamo dall'ufficio e andiamo
all'hotel che distava 5 minuti a piedi e chiedo al concierge se si ricordava di Mike, di averlo visto
rientrare la sera prima o, nel caso non fosse lui di turno, se fosse possibile visionare le telecamere
dell'ingresso. Il concierge mi risponde che senza autorizzazione non poteva fare una cosa del
genere, al che Mike mi dice di lasciar perdere perche' al mattino aveva scandagliato tutta la stanza
senza trovare traccia della borsa. Dopo il caffe' ritorniamo in ufficio e decidiamo di cercare in
ufficio altri membri del party che magari avessero ricordi della sera prima e magari potessero dare
indicazioni sulla borsa ... ma scopriamo che il partner dopo la sera, aveva dato a tutti la giomata
libera ... non c' e' che dire, la fortuna non sembrava essere dalla nostra parte. Mike ha l'idea di
comincia re a scandagliare tutti e 7 i piani ma io provo a fargli capire che ad aprire tutti gli
armadietti e cassetti ecc. Ci vorrebbe altro che mezza giornata, ma lui sembra determinato in
quanto e' l'unica cosa che resta da fare. A quel punto, lo tiro dietro nella mia investigazione e
ripercorriamo i passi che si ricordava, iniziando dalla conference room dove si era svolto il party;
al nostro arrivo la stanza e' deserta, ma c'e' un PC ancora acceso Ii' e una borsa nera a terra ... ma
sfortunatamente non e' quella di Mike. Vista l'emergenza guardo nella borsa per capire di chi
sia .... e senza troppa sorpresa ... e' dell'altro Mike, evidentemente troppo ciucco per ricordarsi di
portare a casa PC e borsa. Nel vedere la borsa mi viene l'idea ... forse l'altro Mike e' andato a casa
prendendo la borsa del primo Mike per errore? ... Cosi' decido di tentare la sorte e chiamarlo al
cellulare ... nessuna risposta ... al che chiedo a HR semi puo' dare il numero di casa, ma mi dicono
che lo possono dare solo per emergenze, al che io, senza stare a spiegare troppo nei dettagli, faccio
capire che e' un' emergenza, ma purtroppo il numero di casa di Mike 2 e' del padre, non di casa
sua, per cui decido di sperare che lui risponda al messaggio sul cellulare e mi richiami, non voglio
chiamare il padre per una roba del genere. Cercando di non pensare troppo a questo disastro, invito
Mike a pranzo, e parliamo anche del da farsi su cosa fare per ottenere nuovo passaporto ecc. Al
ritorno in ufficio mi viene in mente di chiedere al manager dell'edificio see' possibile visionare
le telecamere dell'ingresso, per la notte precedente, cosi' almeno da capire se Mike aveva la borsa
o no prima di uscire dal palazzo, ma sfortunatamente senza autorizzazione non ci permettono di
visionare nemmeno quelle, non essendo io della polizia. Dopo la mia ennesima idea senza frutto
torniamo in ufficio e per la prima volta la buona sorte ci assiste ... vediamo il partner del lavoro in
ufficio! Al che ci fiondiamo li' gli raccontiamo cio' che e' successo fino a quel punto e con




                                                                                           PLAINTIFF 00828




                                              DX1630-23
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 25 of 41




dispiacere scopriamo che lui e' andato a casa prima di Mike per cui non sa dirci cosa possa esser
successo dopo; in quel momenta gli chiedo allora se ci siano telecamere dentro l'ufficio al 16'
piano che essendo occupato da noi possiamo visionare, ma lui mi dice che e' meglio non chiedere
immagini dell a sera prima .... al che lascio perdere e passo a dirgli di come abbiam trovato nella
sala riunioni la borsa dell'altro Mike ... e qui arriva il primo colpo di scena .. .il partner mi dice che
e' stato lui a portare a casa l'altro Mike dopo averlo trovato a vagare nel parcheggio sotterraneo la
sera prima senza che riuscisse ad articolare una parola, completamente andato. La prima cosa che
gli chiedo e' se si ricordasse se avesse con se' una borsa, mail partner mi dice che non si ricordava
di una borsa, al che, pensando che possa sempre averla presa ma magari averla abbandonata nel
parcheggio, chiedo al partner se possiamo andare con lui nel parcheggio e ripercorrere i suoi passi
di quell a notte. TI partner, pure divertito, acconsente con piacere e andiamo nel parcheggio alla sua
macchina e ripercorriamo lentamente piano per piano (sono 8! !) cercando di fargli ricordare
l'accaduto, essendo stato anche lui piuttosto alticcio. Mentre ripercorriamo a passo d'uomo tutti e
gli 8 piani, gli chiediamo dove avesse trovato l'altro Mike e cosa sia successo, e lui ci risponde
che l'aveva trovato poggiato contro un muro ma non si ricorda ache piano, al che, dopo averlo
preso a bordo, aveva cercato invano di chiedergli dove vivesse; dopo poco, ci ha detto che l'altro
Mike gli ha detto che viveva a Pleasanton, una cittadina 60 Km a nord di San Jose, ma dopo essersi
messo in viaggio, aveva provato a richiedergli se fosse sicuro, perche' non gli sembrava giusto.
L' altro Mike era andato per cui non gli rispose e negava persino di avere il cellulare, anche se gli
stava spuntando dalla giacca, per cui dopo un po' di sforzi, il partner ci ha detto che e' riuscito a
chiamare la moglie e farsi dore dove viveva ..... e ha scoperto che viveva in una cittadina a sud
30Km da San Jose!. Dopo quel viaggio, non aveva altro da dire e anche lui si era offerto di aiutare
il povero Mike per rinnovo passaporto etc. Purtroppo la perlustrazione nel parcheggio si rivela
infruttuosa, ma quando emergiamo, trovo un messaggio in segreteria .... dell 'altro Mike, che mi
chiede di richiamarlo. Sperando di far luce finalmente sul fatto se abbia preso la borsa o meno, lo
chiamo e per mia fortuna mi risponde .... e mi dice che non si ricorda, ma considerando che il partner
lo aveva portato a casa e che a casa non aveva la borsa, non c' era molto di piu' che potesse fare ... al
che mi viene in mente un'altro scenario ... e se avesse preso la borsa di Mike, lasciata nella sua
macchina e poi iniziato a vaneggiare nel parcheggio? Glielo chiedo e lui dice che non si ricorda,
al che io gli chiedo che macchina avesse, e lui mi risponde che ha una jeep nera, e gli pare avesse
parcheggiato al livello 7 o 8. Io attacco, e riferisco a Mike che forse possiamo sperare che il mio
scenario sia accaduto e la sua borsa sia nella macchina dell'altro Mike .... per cui ritorniamo al
parcheggio .... ma al livello 7 o 8 ci sono 7 jeep nere e purtroppo non mi e' venuto in mente di
chiedergli la targa ... al che comincio a guardare dentro le macchine sperando di intravedere una
borsa nera. Purtroppo l'illuminazione e' quella che e' e in 3 delle jeep non mi e' possibile vedere
all'interno, per cui, con ennesima faccia di tolla, vado dalla concierge del palazzo e le chiedo di
prestarmi una torcia perche' devo guardare dentro a 3 macchine e possibilmente anche sotto di
esse ... .la faccia che mi da' e' tutta un programma e ovviamente mi chiede il perche', essendo una
cosa assai insolita; io le rispondo che si tratta di rintracciare una borsa e che purtroppo non ci
ricordiamo in che macchina possa essere al che lei acconsente ma a patto che venga con noi .... per
cui guardiamo nelle 3 jeep rimaste e anche sotto la macchina, con la concierge che inizia pure a
ridere per la situazione cosi' ridicola ... e ne rimane solo una di jeep nella quale non possiamo vedere
il bagagliaio ... A sto punto torno in ufficio e richiamo 1' altro Mike chiedendogli se la jeep avesse
quel numero di targa, e lui mi risponde che nella borsa che ha lasciato in ufficio c' erano pure le
chiavi della macchina ..... ad averlo saputo prima mi sarei risparmiato un bel po' di lavoro e di
ricerca ... ma ahime', una vol ta prese le chiavi e aperta la macchina, la borsa non c' e' .... Ormai si e'




                                                                                           PLAINTIFF 00829




                                              DX1630-24
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 26 of 41




fatto pomeriggio inoltrato e sia io che Mike iniziamo a perdere le speranze, tant' e' che lui inizia a
pianificare la storia da raccontare ... quando il partner ci chiama .... e miracolo dei miracoli .... ha
ritrovato la borsa! !! Ovvio che gli chiediamo dove l'abbia trovata e lui ci dice che, combinazione
del caso, nell' andare ai servizi pochi minuti prima, e' passato dal cubicolo di fronte alle toilette e
ha notato dietro una sedia sul pavimento una borsa nera .... ed era la borsa di Mike ..... Non penso di
averlo vista cosi' sollevato come in quel momenta, andiamo a cena .. e celebriamo con un paio di
birre a testa :-) ma almeno questa storia ha avuto un lieto fine. Decisamente il giomo piu' folle
dell'anno .... ma nee' valsa la pena, a fin dei conti mi sono divertito a giocare al detective e spero
che stavolta Mike l'abbia capita che si deve bere ma con moderazione, ma ho i miei dubbi ... .la
prossima volta che ritorna dovro' tenerlo d' occhio per evitare che si ripeta.


A Dicembre arriva il consueto party di Natale, e la banda degli italiani dell'ufficio mi invita a
partecipare, sifdandomi che non ho ii coraggio di venire davvero in uniforme da Star Trek, non
credendo alla mia storia ... per cui ... posso forse sottrarmi? .... ovvio che no, e cosi' il Capitano Kirk
appare ancora nella sua uniforme rossa e all'arrivo il gruppo degli italiani e' il primo di una serie
a vol er fare una foto .... non c' e' che dire dopo anni Star Trek fa sempre col po :-).Peril resto non
accade molto ad eccezione che vengo selezionato per l'ennesima ispezione interna, la settima in
un anno, un record, ma vista la vicinanza a Natale, il team accetta di risentirci dopo le feste .... e
come sapete le feste le ho passate come di consueto, il mio ritomo in Italia quest'anno e' stato
assai tranquillo e rilassato, me la sono goduta non poco, stando in famiglia e ovviamente con
visite di rito alla PwC di Milano e ad amici vari, sempre molto molto gradite, oltre al fatto che
almeno quest'anno non mi sono dimesso per 35 minuti :-P.
II ritorno e' frenetico dal punto di vista lavorativo, le nuove regale senza senso emesse dai
regulators negli Usa e la risposta con senso ancora minore delle regale imposta dai partner, fa
lavorare tutti in modo assurdo, decisamente la peggiore stagione lavorativa dal 2004, quando
Sarbanes Oxley e' stata introdotta .... Come se non bastasse le ispezioni a catena non rendono le
cose piu' facili, senza contare il fattore generazionale, ovvero i giovani d' oggi non vogliono
lavorare ma divertirsi, ma anche e ancora una volta la mancanza di leadership e supporto dai
superiori, cosa che contribuisce non poco a rendere l'atmosfera molto tesa. Fortunatamente una
cosa buona i capi la fanno, almeno mi danno mano libera non solo nei progetti amministrativi
dell 'ufficio, di organizzare le cose come voglio, portando risultati, ma mi fanno anche adottare la
mia strategia di non dire sempre si signore agli ispettori, almeno mi posso sfogare un po' e la
tensione scende.


Ovviamente no, come di consueto a Giugno quando le valutazione vengono date e ricevute, la
tensione sale e stavolta, sono venuto a contatto con una serie troppo prolungata di
comportamente secondo me ai limiti dell'etica e della morale da parte di questa classe dirigente,
nel modo in cui trattano le persone e le spiegazioni che danno; purtroppo vedendo promozioni
che con il merito hanno poco ache fare e constatando l'intoccabilita' di queste persone anche di
fronte a fatti eclatanti, viene molto da scoraggiarsi e poca voglia di continuare a parlare e lottare
anche per gente che non ha mai il coraggio di parlare apertamente, ma che poi quotidianamente
si lamenta delle stesse cose ... per cui al momenta sono intento nel trovare altra occupazione, cosa



                                                                                            PLAINTIFF 00830




                                               DX1630-25
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 27 of 41




che spero accada presto ... Questo e' uno degli scenari, quello che preferisco meno, ma che a
questo punto prendo come legittima difesa, se non c' e' modo di considerare responsabili coloro i
quali occupano tali posizioni di responsabilita' e far si' che rispondano per le azioni che
compiono, non c' e' molto altro che possa fare, per cui, salvo la possibilita' che non possa
cambiare occupazione a breve, mi ritrovero' in una situazione assai strana, dove non ho ancora
deciso che forma adottare per comunicare a chi di dovere le cose che secondo me non vanno.
Accantonando ogni prospettiva di carriera, almeno ho acquisito la consapevolezza che, per citare
Graucho Marx, non vorrei esser parte di un club che avrebbe me come membro, ovvero, non ci
tengo nemmeno a far parte di una classe dirigente del genere, conscio che avrei vita breve visto
che vorrei cambiare le cose mentre loro preferiscono il laissez faire e il quieto vivere, per cui ii
bivio e' abbandonare la nave, o restare e cominciare una battaglia molto seria in tutte le sedi
possibili contro cio' che a mio avviso non sta funzionando ... ai posteri I' ardua sentenza. Come
pilota ho iniziato comunque una crociata coinvolgendo le risorse umane, di fronte a una
decisione di promozione di un tizio .... vedremo come andra'a finire, magari considerero' i passi
successivi sulla base di come andra' questa cosa ... per intanto i colloqui di lavoro sono partiti e
spero possano concludersi felicemente; la carriera non e' tutto, in fin dei conti anche ii mio idolo,
il capitano Kirk, ha finito come capitano .... :-)

Capitolo 15
Questo capitolo si apre dove il 14' era finito ovvero con il mese di luglio 2013. Come citato alla
conclusione de! capitolo precedente, ero di fronte ad un bivio, diventare ancora di piu' cio' che
ho sempre voluto essere dal punto di vista lavorativo, o stare con la testa bassa e avanzare in
carriera mentre dal punto di vista privato, l'ordine alla Can-Am che si e' svolto senza problemi
per I' altra torre di metallo dove riporre le mie monete ... ma iniziamo dalla prima .... ovvero il
lavoro. La decisione da prendere e' stata piu' semplice del previsto, ovvio che ho deciso durante
le vacanze di "push the envelope" ancora di piu' ma con una variante, ovvero il capo di tutto
l'ufficio, che ha una reputazione di parlare chiaro e senza fronzoli, cosa che, non appena saputa,
mi da' speranza che forse Jui possa essere l'interlocutore che stavo cercando da molti anni.
Durante queste vacanze ho avuto modo di pensare a fondo sul contenuto del mio discorso e
sentendo un minimo di speranza che stavolta possa funzionare, faccio un' altra cosa che non
avevo fatto finora, ovvero chiedo a un paio di miei amici, uno dei quali partner, se puo' prendere
un caffe' con me, in modo tale da fare una prova e vedere cosa ne pensano di cio' che voglio fare
e dire. Le prove vanno benissimo, nessuno ha nulla da dire sui punti che sto sollevando, ma
ovviamente c' e' ii caveat all a fine che e' una cosa che presenta rischi non trascurabili anche
perche' come mi confermano ii capo ha l'abitudine di agire sulla base di cio' che gli si dice,
qualora cio' fosse vero. Rinfrancato da questo voto di fiducia, contatto la segretaria de! boss e
prenoto ii meeting per un' ora e mezza con la tematica che volevo semplicemente condividere
alcune osservazioni su cio' che succede nell'ufficio; detto fatto la voce di questo incontro si
sparge e la capa di HR vuole vedermi per cercare di sapere di cosa voglio parlare con il capo, per
capire see' un'altra delle mie che puo' essere contenuta oppure se c'e' da preoccuparsi. Avendo
gia' fatto due show in anteprima, non ho nulla in contrario all'incontro con HR e cosi' per la
terza volta faccio il mio discorso di 90 minuti ... ma per la prima volta vedo un po' di
preoccupazione nell'interlocutore, in quanto alcuni dei punti riguardano direttamente quel



                                                                                       PLAINTIFF 00831




                                            DX1630-26
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 28 of 41




dipartimento .... e la cosa viene confermata quando HR mi dice che vuole essere presente al
meeting che avro' con i1 capo. A rendere la cosa piu' interessante la segretaria del capo mi
chiede se ho condiviso i contenuti dell'incontro con la mia diretta superiora, la capa del mio
team .... ale' .... quarto show da 90 minuti, al termine del quale vi sono due varianti che mi vengono
richieste, la prima e' che dovro' parlare nell'incontro di tematiche generali che mi turbano, senza
fare nomi e cognomi, e la seconda .... e' che anche lei vuole esser presente all'incontro!

Arriva il giorno fatidico e la capa e' in call mentre io e HR andiamo nell'ufficio del capo, che
incontro faccia a faccia per la prima volta. In ossequio a quanta concordato, inizio a parlare al
capo del mio primo tema (sui 10 in agenda) iniziando ad el en care i trend/comportamenti da parte
dei partner che avevo osservato in questi anni e che a mio avviso andrebbero modificati per
evitare che la gente sotto venga frustrata senza validi motivi .... e dopo 5 minuti il capo mi
interrompe dicendo che con discorsi generici puo' farci poco, e mi chiede se ho esempi specifici
e nomi e cognomi cosi' che puo' vedere cosa si puo' fare ..... cosa che in pratica contravviene a
cio' la mia capa voleva ... ma dal telefono non proferisce parola non appena vengo chiesto di far
nomi e cognomi, per cui una volta datomi il la' ..... procedo .... e purtroppo passiamo i 70 minuti
successivi a parlare partner dopo partner di tutto cio' che a mio avviso, oggettivamente non ha
senso in termini di comportamenti. Il capo e' molto curioso e continua a farmi domande e
prendere parecchi appunti; dopo 70 minuti son contento di aver almeno approfondito uno dei
punti in agenda, ma rammaricato che non abbiamo nemmeno toccata gli altri 9 punti di cui
volevo parlare. Al termine di questi 70 minuti di sessione il capo mi chiede se ci sia almeno uno
dei partner che mi vada invece a genio ... cosa che mi preme contraddire subito, dicendogli che le
cose che gli sto dicendo non sono sintomo che non mi piace nessuno di quelli che ho sopra, ma
voglio semplicemente dirgli che solo perche' uno diventa partner, come per magia, i suoi difetti
divengono "stile" a cui quelli sotto si devono abituare, non importa quanta sciocco questo possa
essere .... tipo uno non risponde mai a nessuna comunicazione e bisogna fare tipo l'FBI per
riuscire a farsi rispondere? Nessun problema, e' il suo "stile" ..... per cui al capo dico come mai a
noi viene richiesto continuamente di continuare a lavorare sui nostri punti di sviluppo mentre non
appena uno diventa partner non si vede piu' nessuno sforzo di migliorare i comportamenti che
irritano team dopo team? Difficile controbattere una simile logica, e alla fine gli chiedo io una
cosa a lui .... ovvero quanta di cio' che gli ho detto in questa sessione e' completa novita' vs. Cose
che invece tutti sanno? altra cosa su cui e' difficile controbattere .... e lui ammette che molte delle
cose sono cose ben note. Putroppo abbiamo solo tempo per un' altra topic, ovvero come mai
quando uno arriva al mio livello, prima di diventare partner, la trasparenza nel processo sparisce
e non c'e' assolutamente nessun tipo di comunicazione che dimostri come vada quel process per
esser promossi, altra cosa su cui e' difficile non esser d' accordo.

All'uscita dal meeting mi senti rinfrancato nell'avere avuto almeno una chance di iniziare cio'
che volevo iniziare, cercare di cambiare le cose proponendo soluzioni .... ma ahime' la realta' e'
spesso ben diversa e questo none' un'eccezione, cosa che avrei scoperto nei mesi successivi.
(per la cronaca, le altre cose che a mio avviso andavano discusse erano l) il processo di
valutazione di fine anno, 2) le nomine di alcuni partner 3) le importazioni di gente nel nostro
ufficio per farle promuovere sopra le teste di quelli che al momenta sono in corsa, 4) ispezioni e




                                                                                        PLAINTIFF 00832




                                             DX1630-27
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 29 of 41




come comportarsi con gli ispettori, 5) Strategia di mercato, 6) il processo di valutazioni durante
l'anno, 7) II processo di recruiting, 8) il processo di gestione delle operazioni interne).

A parziale validazione del mio acume per processi e procedure e su come farle girare, finalmente
quest' anno mi nominano nel mio team leader delle operazioni, cosa che mi permette di essere
ancora piu' a contatto del mio gruppo e cercare di ristrutturare per quanto posso i processi di cui
sono responsabile, tipo fatturazione, incassi ... al punto che vengo incaricato di risolvere una
problematica che riguarda non solo il mio team ma l 'intero ufficio, il fatto che ogni mese troppa
gente non manda il proprio time sheet, toipo 6,000 ore mancanti in tutto l'ufficio; Io mi do da
fare e in un weekend disegno ed eseguo un processo in vogore tutt'ora .... e guarda caso adesso
sono meno di mille le ore mancanti ....


Inizio dicembre segna anche la riunione di valutazioni di meta' anno e la riunione con il mio
nuovo coach e' a dir poco scioccante .... non solo il lavoro che ho aiutato finisce per silurarmi alle
spalle visto che scopro dopo i fatti che mi hanno dato delle responsabilita' su cose che manco ho
toccato (fortunatamente ignorata dal comitato), ma scopro anche che la mia capa dice che non va
bene che ho fatto nomi e cognomi in quel famoso meeting e per questo ho ancora da lavorare
parecchio sulla "comunicazione interna" ... .il mio coach mi dice che con la mia nuova policy di
trasparenza ecc., ho ferito i sentimenti (parole testuali !) di piu' di qualche partner e sono troppo
onesto ... .il perche' e' presto detto .. .il capo dell 'ufficio gli e' andato pure a parlare con sti partner
ea dirgli dei punti che ho sollevato ..... cosa che lorn hanno ritorto contra di me dicendo che non
sono uno che "e' parte del club" perche' non Ii difende. Al di la' dell'atteggiamento da mafia che
uno dovrebbe difendere agli occhi di quelli sotto dei comportamenti che non sono difendibili,
con il risultato di perdere in credibilita', sono comunque allibito; Come uni ca nota positiva c' e'
che per aiutarmi nel comunicare meglio con i partner, mi affidano un "executive coach" un
professionista nella comunicazione che dovrebbe aiutarmi nel migliorare l'aspetto che pensano
che io debba migliorare. Pur essendo nero come la pece, prendo il fatto che mi han dato un coach
come l'unica nota positiva e guardo con velata serenita' alle vacanze di Natale.



Due intermezzi che aiutano a rompere la monotonia, il primo e' che inizio le sedute con l' executive
coach che hail suo bel da fare nel comprendere la mia personalita', a tutt'oggi dopo 6 mesi non
riesce a comprendere perche' ho dei comportamenti che pur giusti moralmente non portano
benefici ma penalita' alla mia carriera, e io che mi sforzo inutilmente di farle capire le originalita'
di come sono fatto .... e' un mix tra seduto dallo psicologo e un corso di comunicazione. Ad ogni
modo le sedute sono efficaci e decidiamo che per carpire meglio cosa migliorare, lei fara' un
sondaggio anonimo tra un pool di partner per ricevere feedback non filtrato su di me e cio' che
pensano di me.


E arriviamo in quel di Giugno ..... dove sul lavoro passo quasi da solo l' ennesima ispezione
intema, ink. .. mi per l' ennesima vol ta con il com portamento di quello che ho sopra, ma ricevo
anche il sondaggio tanto atteso .... che contiene commenti del tipo "non sara' mai uno di noi" e



                                                                                             PLAINTIFF 00833




                                               DX1630-28
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 30 of 41




simili, cosa che in pratica pone fine alla mia carriera o aspirazioni di sorta. Ovvio che al ricevere
di un simile sondaggio mi muovo in fretta e ricevo un' offerta da un' altra delle big 4 di revisione,
per cui una volta concluso il processo, dovro' decidere se rimanere nel noto a lavorare in un
posto dove sono voluto a patto che non mi promuovano mai, oppure provare a ripartire senza
bagagli di reputazione di sorta, cercando di imparare cio' che ho appreso in questo posto negli
ultimi anni ... ai posteri l'ardua sentenza? Mica tanto, la sentenza qui la devo emettere io e una
vol ta per tutte, anche perche' le continue offerte stanno iniziando a stancarmi senza motivo.


Che dire? Difficile che i problemi lavorativi si risolveranno con la continuazione di questo
matrimonio, i problemi sembrano non sanabili, ma ho ancora un po' di tempo prima di decidere,
vedremo, ma nel mentre .... all a prossima! !! !

Capitolo 16
II mio racconto riprende e si chiude come di consueto in quel di Luglio, 2014, e si chiudera' a inizi
Luglio 2015 e oltre ad avere il mese in comune come apertura e chiusura, ha anche la tematica in
comune, ovvero il lavoro. Come per ben 8 volte nei 10 anni che sono qui, arrivo alla decisione di
vol er ricominciare da O e accettare l' offerta di lavoro .... stavolta dell a KPMG che mi chiede di
iniziare a lavorare da lorn a fine Luglio .... ora manca solo di dimettermi dalla PwC, il punto piu'
critico per me in passato. Cercando almeno di avere un "piano" migliore delle 8 volte precedenti,
stavolta eseguo la mia strategia che prevede come prima cosa di parlare con il mio coach, l 'unico
che alla fine non mi ha mai raccontato palle; come speravo, pur essendo in vacanza, lui risponde
alla chiamata e da li' parliamo per altre 3 volte nei giorni successivi, al che alla fine decidiamo che
appena torno dalle ferie devo parlare con il capo dell'ufficio e vedere di risolvere il dilemma su
cosa significhi che sono stato valutato con il top rating ma ho anche ricevuto gli esiti di quel survey
con commenti apparentemente inequivocabili che non verro' mai promosso. Seda un lato la sua
disponibilita' mi fa piacere, dall'altro aggiunge non poca tensione nervosa durante gli ultimi dieci
giorni di vacanza e il mio piano di riuscire a dimettermi prima di ritornare al lavoro non ha
successo. Al mio rientro pero' mi decido e mando la mail di dimissioni, usando il rapporto per
aver avuto successo per l' ennesima vol ta a fatturare e incassare peril mio team, e uso una metafora
trek parafrasando l'ultimo dialogo da Star trek 6 per comunicare a tutti che questa sarebbe stata la
mia ultima comunicazione. Oltre a cio', mando la mail ufficiale di dimissioni a HR. II giorno dopo
eseguo la seconda parte del mio piano ovvero fare il check up medico annuale, almeno uso quel
benefit finche ne ho diritto prima di andarmene, visto che non ne avevo usufruito per un paio
d'anni, tanto valeva .... Tornato dalla visita mi dirigo al mio cliente per l'inizio della trimestrale e
trovo il partner che fa come niente fosse, al che penso che come al solito non abbia letto la mia
mail.. .. facciamo l'incontro iniziale con la societa', al termine del quale lui mi gira il suo iPad verso
di me e mi dice che dobbiamo parlare di questa mail... .era la mia di dimissioni. Parliamo per un
po' durante il quale mi vengono dette sonore palle, tipo che non ci sono ragione per cui io non
potrei esser promosso ecc. E quando gli dico del survey e di quei commenti, uno dei quali suo, lui
mi fa presente che non tutti i partner hanno lo stesso peso e che il suo commento in particolare non
era penalizzante, ma solo come cosa da tenere a mente .... sara' mail tono in cui era espresso non
era certo favorevole .... Alla fine lui mi dice che fino alla fine delle ultime 2 settimane in tanti mi
vorranno parlare, che era cio' che io invece volevo evitare, ma amen. Finito il meeting torno al
mio PC e vedo un sacco di ping di instant messaging di colleghi che ovviamente hanno sentito




                                                                                           PLAINTIFF 00834




                                              DX1630-29
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 31 of 41




delle mie dimissioni o letto la mia trek-mail.. ... e un messaggio in particolare attira la mia
attenzione, quello della capa del mio team che mi fa: perche' non me l'hai detto prima a me, sai
quanta ci tenga ...... e poi mi dice pure, so che dovrai parlare con il capo dell 'ufficio ma fammi un
favore se lui riesce a convincerti, di' a tutti che dopo aver parlato con tutti hai cambiato idea,
perche' se sapessi che Jui ti ha convinto e io no non potrei sopportarlo ...... e mentre leggo sti
messaggi penso .... ma chi cavolo l'ha messa certa gente in certe posizioni? Boh .... sara' che sono in
America ..... Altra perla del dogma "politically correct" e' la capa dell a pianificazione risorse che
quando mi vede in ufficio mi dice "Ciao, ho sentito una cosa .... e' vera?" .... .io siccome non
sopporto che uno non abbia manco le palle di dire "hey ho sentito che ti sei dimesso, e' vero"? ma
invece lo sfuma cosi', le rispondo semplicemente che non ho modo di sapere che cosa abbia sentito,
per cui non posso dire se sia vero o no (Spock sarebbe stato fiero di me), al che lei non dice piu'
nulla .... .la cosa mi ha frustrato non poco, gran parte della mia insofferenza in questo posto e' stata
esemplificata da quell a semplice domanda ...... Le due settimane successive sono in un certo senso
sorprendenti, forse (mooolto probabilmente) peril fatto che stava andando a un competitor, li ha
fatti scatenare piu' delle altre volte, infatti ben 12 partner con varie posizioni di leadership vogliono
parlare con me per farmi restare ... e fare 12 colloqui oltre a 2 trimestrali non e' la cosa piu'
semplice, soprattutto vista la tensione e la delicatezza del tema. Dopo aver passato la prima
settimana piu' o meno indenne anche se a livello nervoso ero gia' mezzo esaurito, mi accingo ad
affrontare la seconda settimana dove c' e' il colloquia con i pezzi piu' grossi tra gli altri. Come
conclusione dell'ipocrisia forse solo americana, tutti dicono che per diventare partner e' un
processo fair.. .. ma poi tutti, nessuno escluso, usano l'analogia di una campagna elettorale, nel
senso che devi avere supporter ecc.; ora, usare come analogia per definire un processo fair, una
cosa che pulita non lo e' per nulla, come le campagne elettorali mi pare ii colmo .... e quando gli
chiedo come mai si dia trasparenza sul futuro a ragazzini che assumiamo dai college ma gente che
ha speso 15/16 anni per questa firm gli si mette invece di fronte a sto processo che definire
nebuloso e' essere gentili .... non hanno risposta eccetto che ... "e' cosi" .... Dopo un colloquia con
uno dei boss che la butta sullo psicologico dicendo che semi dimetto "han vinto lorn" come fosse
una guerra o una rob a da bambini dell' asilo, vado all' incontro con ii capo dell 'ufficio .... e li' arriva
la prima sorpresa ... con Jui che non solo mi dice che il rating massimo significa che e' un segnale
che posso esser promosso in futuro ... ma mi dice pure che non sapeva nulla del survey e si ink..za
pure perche' mi dice che vuole capire chi siano o come facciano a dire una cosa nel survey per poi
fare invece scena muta nella riunione delle valutazioni; la seconda sorpresa me la fa perche'
quando ci parlo lui mi informa subito che in caso di dimissioni a competitor di solito ti portano via
il PC subito e ti danno subito la liquidazione .... ma in virtu' della mia reputazione etica ecc ecc.
Stavol ta fanno un eccezione e mi dice pure che ha detto a HR di aspettare fino all 'ultimo momenta
possibile prima di processare la pratica finche' tutti non han parlato con me .... e io mi chiedo .... ma
manco quando mi dimetto posso farlo in maniera normale? Alla fine del meeting iniziano a venirmi
i dubbi, e ii meeting successivo con un altro pezzo grosso mi fa aumentare i dubbi quando questo
addirittura mi fa leggere le sue valutazioni di quando aveva la mia eta' .... e leggendole mi rendo
canto che non erano migliori in quanta a commenti ... anzi .... al che inizio a chiedermi se possano
aver ragione ... ma dopo quest'ultimo meeting la stanchezza e la tensione accumulata iniziano a
superare il livello di guardia, i1 sonno inizia a mancare al punto che dirigendomi a Palo Alto per
l 'ultimo meeting di sera, chiudo gli occhi alla guida e tocco coi pneumatici il muro di protezione
alla sinistra della strada .... questo basta per ridestarmi sul serio, ma e' anche un segnale che sto
arrivando al capolinea a livello di tenuta. Arriviamo al terz'ultimo giorno prima di andarmene, HR
non ha ancora iniziato .... al che mi decido e chiedo un ultimo incontro all'unico che alla fine non




                                                                                             PLAINTIFF 00835




                                               DX1630-30
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 32 of 41




mi ha mai contato palle, il mio coach .... e cosi' ci incontriamo in un Peet's coffee a Saratoga, dove
lui mi dice che mi da' la sua parola che si impegnera' e ci mettera' la faccia per guidarmi su un
cammino per esser promosso, ma in cambio ovviamente mi dice che aiuterebbe il processo se non
continuassi a dimettermi ..... e alla fine la cosa si risolve con una stretta di mano, come in fin dei
conti pi ace a me, accordo d' onore, senza niente di piu' che una reciproca promessa. Lui mi dice
che ovviamente io non sono tenuto a non dimettermi, anche perche' contrattualmente posso
andarmene in ogni momenta senza preavviso, ma io gli rispondo che voglio provare anche io a
vedere cosa succede per una vol ta tanto, sapendo che ho dato la mia parola che non faro' colloqui
ne' mi dimettero' ..... staro' meglio? Peggio? Ad ogni modo per la nona volta ..... decido di rimanere
sulla fiducia in una personae come esperimento per capire come si lavori in USA senza il "canale"
di dimissioni come possibile veicolo che ho usato cosi' spesso in passato. A supporto de! "nuovo
corso" e che qualcosa la devo cambiare anche io ricevo un altro campanello d'allarme .... ovvero
gli esiti del check-up medico ... .i valori che leggo sono molto anomali, globuli bianchi a meno della
meta' del minimo, in pratica la tensione nervosa mi ha fatto andare il sistema immunitario in corto
circuito e non di poco; il dottore mi ordina un altro esame del sangue di li' a tre mesi pensando che
in assenza di una situazione del genere i livelli dovrebbero tornare normali .... e come bonus mi
informa anche che dovrei fare alcune vaccinazioni che non appaiono nella mia scheda, tipo anti
tetanica, epatite A e B. Io gli rispondo che mi sembra strano anche perche' in occasione della visita
medica della green card quando il tizio mi insegui' nel parcheggio, il dottore me ne diede 7 in un
col po solo .... ma tant' e' .... mi faccio pure ste vaccinazioni, soprattutto con cosi' poche difese tanto
vale coprirsi meglio ...


Rinfrancato dalle buone notizie sul fronte salute, il lavoro pero' torna a bussare alla mia porta con
un problema che faccio presente al mio capo .... ma che finisce per es sere ignorato e accantonato.
Lamia inkazz ... tura non dura molto pero' anche perche' non voglio ricominciare ad avvelenarmi
la vita, per cui per una vol ta, non dico altro e tiro dritto. In ufficio intanto la mia fama di fatturatore
e collector cresce ancora e mi danno altri 2 interi team da gestire, sperando che dandomi 3 team
su 4 anche l'ufficio possa migliorare in questo aspetto ... .i risultati arrivano subito, ad oggi i miei 3
team non hanno mancato un colpo e i1 mio ufficio e' ora #1 in tutti gli Usa su questo
parametro .... Altra cosa che mi fa ribrezzo e sintomo ancora una volta di quanti ipocriti si possa
essere .... e' che arriva una nuova direttiva che fa sparire le valutazioni scritte sui lavori; per
accontentare infatti questa generazione "millennial" (che per me e' in sostanza una generazione di
lavativi mica da ridere ), fanno sparire le valutazioni scritte perche' dicono che creano troppa
pressione e introducono valutazioni verbali che presuppongono che ogni persona comunichi in
maniera schietta la valutazione ma senza ii bisogno di formalizzarla ..... ora a parte i1 fatto che una
cultura incapace di comunicare con schiettezza pensi che magicamente la gente abbia le palle di
dire le cose come stanno quando non 1'ha mai fatto prima mi sembra ridicolo .... ma la perla e' che
hanno anche abolito le valutazioni dal basso verso l'alto, perche' con lo stesso sistema, pensano
che i subordinati comunichino con schiettezza ai capi cosa c' e' che non va ..... ovvio che lo facciano
tutti, specialmente verso i partner di cui poi avranno bisogno in "campagna elettorale" ... .Inutili le
mie rimostranze, e' una cosa ora in vigore in tutti gli Usa .... amen ....


e cosi' arriviamo a Gennaio e Febbraio .... ovvero i mesi della "busy season" .... che penso ricordero'
per sempre .... Sulla societa' su cui avevo problemi a Ottobre infatti ci sono altri rilievi al che



                                                                                            PLAINTIFF 00836




                                               DX1630-31
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 33 of 41




ripropongo la cosa al mio capo .... e ottengo la stessa risposta .... al che vado dal capo dell'ufficio
perche' gli chiedo di esser rimosso dal lavoro, e lui mi dice che ci pensera' sue mi fara' sapere; al
tempo stesso l'altra societa' nuova e' piena di problemi, molti non trovati manco l'anno prima per
cui con un team nuovo mi trovo a dover fare quasi 3 revisioni allo stesso tempo; il punto in cui mi
son procurato guai da solo e' perche' ho il solito complesso dell' eroe di vol er fare la cosa giusta .... e
questo e' successo con il mio braccio destro su questa societa' nuova .... un altro Lituano. Sto tizio,
un bravo ragazzo estremamente in gamba, ha pero' il problema che ogni cosa che fa dev' essere
perfetta al 100% e questa sua filosofia l'ha applicata anche allo studio che stava facendo per
l' esame di Stato CPA di cui aveva bisogno per esser promosso. A fine gennaio inizia a dirmi che
non pensa di poter fare le ultime 2 sessioni mentre facciamo le notti su sta societa', e che si
sentirebbe meglio se rimandasse lo studio alla sessione successiva, che e' anche l'ultima
disponibile prima che sia troppo tardi ... .io gli chiedo come mai non sia sicuro, visto che lo stavo
lasciando andare a casa un po' prima per studiare, ma ahime' la sua convinzione che doveva essere
pronto al 100% era dura da scalfire, per cui a Febbraio mi dice che non vuol proseguire a studiare
e che preferisce concentrarsi sul lavoro ..... al che allora capisco che per insegnargli che certe volte
bisogna rischiare un po' di piu' (anche perche' se andava male aveva comunque l'ultima sessione)
devo tentare un altro dei miei esperimenti sociologici ... chiamo il mio boss e gli dico che sto per
fare una cosa che a prima vista non ha senso, ma di fidarsi che so quello che sto facendo.
Incredibilmente lui mi da' fiducia e mi da' carta bianca .... al che io metto in azione il mio piano .... e
nel periodo piu' critico lo mando a casa per 10 giomi interi a studiare questo ragazzo senza farlo
lavorare al PC per fargli fare i due esami rimasti subito, coprendo anche il suo di lavoro, per
forzarlo a studiare e provare sto benedetto esame anche se non e' sicuro al 100%. La cosa mi fa
fare notti molto molto piu' lunghe .... ma alla fine i1 rischio paga ... come pensavo e' andato all'esame
non sicuro di passare .... ma Ii ha passati entrambi © Il motivo per cui questi due mesi resteranno
nella mia memoria non e' solo per il mio esperimento riuscito .... ma anche per l'altra
societa' ..... anche il capo dell'ufficio non mi ha piu' fatto sapere nulla, per cui ho deciso di fare
un'altra pazzia mai fatta prima .... ovvero ho manifestato il mio disaccordo e ho detto al mio boss
che dovevamo risolvere la cosa altrimenti il lavoro non si finiva .... apriti cielo ...... nelle ultime 2
settimane di Febbraio ho avuto tutti contra, incluso i1 quartier generale, che non sapeva manco
come sbrogliare un simile casino apparentemente mai successo che ci fosse aperto disaccordo in
un team .... alla fine siam riusciti a fare le cose in tempo e ognuno ha avuto modo di dire la sua .... ma
anche se ho la consapevolezza di aver fatto la cosa giusta .... so che non mi ha giovato per niente
per la mia "campagna elettorale" .... Il fatto di aver condotto una battaglia cosi' epocale e al tempo
stesso coprire una persona in meno sul mio altro lavoro mi ha rinfrancato ancora una volta di aver
fatto cio' che dovevo fare e ha dell 'incredibile che dopo 11 anni loro han pensato che a furia di
non darmi retta io avrei desistito ..... ma la cosa negativa e che quest' esperienza mi ha scaricato le
batterie non poco, al punto che a Marzo ho fatto una cosa mai fatta in 11 anni che son qui ...


Il mese di Giugno pero' coincide anche con l'anno dopo le mie dimissioni e la riunione di
valutazione ..... e vista la mia performance quest'anno mi viene detto che ho il rating massimo,
senza problemi, ma quando chiedo allora come va la "campagna elettorale" ..... mi viene detto che
al momenta non c' e' un piano vero e proprio, e mi comunicano che c' e' un gruppo di boss che ha
la preoccupazione che io faccia sui clienti le stesso crociate che faccio intemamente ..... al mio
coach rispondo che se per 11 anni questo non e' mai successo perche' non possono guardare alla
realta' invece che all a loro percezione di cio' che poi non avviene nella realta'? .... La sua risposta



                                                                                            PLAINTIFF 00837




                                               DX1630-32
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 34 of 41




e' lapidaria, mi dice che "Perception is reality" .... di fronte a un'idiozia simile, impossibile non
riprendere la discussione, e quando gli dico che in base a un anno fa lui doveva lavorare per dirmi
qual e' il piano, e lui che mi dice che al momenta non c'e' un piano ma non puo' nemmeno dirmi
su cosa devo migliorare perche' nessuno ha potuto portare esempi di cosa dovrei fare
meglio .... sono andato su tutte le furie ..... per cui, come in apertura, questo capitolo si chiude con
possibili dimissioni, assurdita' da parte di questa classe dirigente che pare preferire come leader
gente che non dice mai la prnpria opinione, a meno che non e' quella dei capi, preferisce non
prendersi responsabilita', ne prnvare a prnporre soluzioni ai prnblemi che abbiamo .... ed
evidentemente penalizzano me che provo a proporle ....... Essendo questa la decima volta che potrei
dimettermi spern sia anche l'ultima, anche perche' un anno fa son rimasto sulla fiducia in una
persona .... ma di fronte alla sua impossibilita' di dirmi cosa possa far meglio .... non mi lascia molto
alternative, se rimango sono al rating massimo, senza indicazioni su cosa dovrei far meglio ... ma
non verro' prnmosso ....... per cui ci risiamo, vedremo come si risolvera' la cosa, ma al momenta
scommetterei su un altro messaggio stile Star Trek 6 ..... Come cosa positiva portero' sempre con
me che per 11 anni ho portato avanti un esperimento forse utopistico di uno che ha sempre detto
cio' che pensava motivandolo e cercando di cambiare un intern sistema e mettendo i miei capi di
fronte alle policy che lorn stessi dicono di applicare ma che poi non applicano, almeno stavolta
non ho rim pi anti, chissa' cosa si inveteranno stavolta per farmi restare? ....
Capitolo 17
La storia riprende da fine Giugno 2015 quando ern alle prese con il nuovo dubbio dimissioni,
essendo entrato di nuovo in conflitto con i capi


Nel frattempo la mia decisione di dimissioni incontra un nuovo sviluppo quando ben 2 societa' di
revisione, la D&T e la BDO mi cercano entrambe ... .io incavolato nern come sono accetto per la
prima volta di far colloqui in 2 posti contemporaneamente, essendo sicuro che stavolta sia la volta
buona. I colloqui vanno benissimo ... troppo bene .... e mi arriva non una ma ben 2 offerte da
entrambe, di unirmi a lorn come Senior Manager, ovvern un grado pari a quello che ho tutt' ora.
La BDO e' piu' piccola e ii fatto che l' offerta sia dello stesso livello e non superiore mi pone subito
in diffidenza verso le lorn vere intenzioni sul fatto che possa avere progressione di carriera da lorn;
il recruiter mi dice che e' un po' inusuale ma devo comunque valutare i benefici di avere una
struttura meno burncratica ... ma dopa che 1 settimana passa e capiscono che sto andando in
direzione D&T, la societa' mi richiama e mi offre il titolo di Director. Io chiedo al recruiter se lui
abbia chiesto a lorn di alzare il titolo, ma Jui dice di no, al che chiedo a lorn quanta paghi ii nuovo
titolo e cosa significhi in termini di carriera .... e lorn dicono che non c'e' incremento di paga e che
per lorn sono equivalenti. Non vedendo alcun beneficio, decido di accettare l' offerta della D&T,
dopa la quale mi arriva la chiamata del capo del recruiter della BDO che e' deluso vista che lorn
avevano chiesto specificamente alla societa' di alzare il titolo; io rispondo al capo che il suo tizio
mi aveva garantito che la cosa non era partita da lui, ma vista che non sanno manco gestire le palle
che mi dicono, non li usern' piu' in futurn perche' non posso fidarmi di quello che mi dicono. Una
vol ta accettata l' offerta della D&T a fine giugno inizia la tempesta ... Come di consueto mando la
mail di dimissioni, stavolta facendo un omaggio al Real Madrid, titolo la mia mail in spagnolo "La
Decima" (essendo la mia l O' dimissione in 12 anni) e la mando a HR .... e due giomi dopa vengo a
sapere che il lavoro su cui ho fatto notizia a livello nazionale e' stato selezionato per ispezione
intema, che avverra' a meta' Agosto, cosa che segna anche ii mio 5' anno consecutivo dove vengo



                                                                                          PLAINTIFF 00838




                                             DX1630-33
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 35 of 41




ispezionato, altro record che pero' non penso di ottenere visto che le mie dimissioni sono previste
per meta' luglio, 2 settimane dopo la mia mail di dimissioni. L'ispezione intema e il fatto che sto
andando a un altro competitor diretto fa reagire i capi piu' o meno in modo simile all' anno
prima ..... colloqui vengono organizzati, ma stavolta non c' e' molto che possano dirmi, anche se
viene introdotto l'elemento che mi chiedono almeno di posticipare le dimissioni fino a dopo
l'ispezione intema. Io replica che fare i lorn interessi su un lavoro dove son l'unico ad aver fatto
la cosa giusta e per premio mi hanno pure allontanato da tale lavoro dando la col pa a me di fronte
alla societa', vorrebbe dire passare da eroe a martire, cosa che non avevo intenzione di fare. Poiche'
pero' la Silicon Valley e' piccola e tutti conoscono tutti, tipo Mafia, decido di proporre un
compromesso e gli dico che se la D&T accetta di posticipare la data, avrei acconsentito a fare
l'ispezione; come previsto la D&T dice di no, per cui dico ai capi che non c' e' nulla che possa
fare. L'aspetto in comune con la 9' e' che come allora non mi ritirano il PC e aspettano fino
all'ultimo prima di iniziare le procedure di dimissioni con l'ufficio del personale e Hr mi arriva
pure a dire che hanno paura che me ne vada e che renda pubblico tutto il casino che e'
successo .. .inusuale pensare a un datore di lavoro che ha paura di un subordinato, ma tant' e' ...... La
seconda settimana e' quella dove normalmente succedono gli sviluppi piu' interessanti e anche
stavolta non e' stata un' eccezione .... da un lato la D&T inizia a sorprendermi chi eden do cose
ridicole tipo gli originali delle pagelle delle scuole superiori e de! college e cannando ii luogo e il
giomo in cui inizio, cosa che mi fa pensare .... val la pena cambiare se inizio gia' ad arrabbiarmi
ancora prima di iniziare? Sara' davvero cosi' diverso? .... altra cosa che mi mette il dubbio e' il mio
coach, che mi invita per un caffe' e mi dice che un gruppo di capi sono andati dal capo dell'ufficio
chiedendogli stavolta di NON farmi cambiare idea e di farmi andare .... uno normale si
dimetterebbe .... ma invece a me sta news ha l'effetto opposto, che mi fa iniziare a voler restare;
l'ultimo colpo di scena arriva a 2 giomi dal limite quando ii capo dell'ufficio mi chiama e mi
promette una promozione a Director a Luglio 2016 dicendo che ci son gia' tutte le approvazioni.
Io considerata la situazione ri-parlo con la D&T e il capo di quell'ufficio e' talmente onesto che
mi dice che con un' offerta simile a me conviene restare dove sono, ma comunque ci lasciamo in
rapporti amichevoli, a differenza di quanta successe con la KPMG .... per cui per la 10' volta a fine
Luglio ritiro di nuovo le dimissioni e decido di fidarmi della potenziale promozione ... almeno
stavolta non mi sono esaurito ma anzi ci sto prendendo la mano. Anche se ora che sono arrivato in
doppia cifra di dimissioni, non penso di voler estendere ulteriormente il mio record gia'
irraggiungibile. Come primo regalo per la mia permanenza mi arriva l'ispezione intema a meta'
agosto ... ma prima grazie al cielo mi ricarico le batterie morali e spirituali andando alla mia solita
4 giomi a Vegas, la Star Trek convention, appuntamento senza il quale la mia vita qui non sarebbe
la stessa.


Una volta tomato da Vegas arriva l'ispezione intema con una prima sorpresa ..... prima che si inizi
il capo del lavoro, lo stesso che mi ha usato come capro espiatorio, mi dice che c' e' gente che e'
nervosa nell'avere me come leader del team, visto cio' che e' successo ci sono preoccupazioni che
io possa sabotare l'ispezione, al che gli chiedo cosa voglia fare e lui mi dice che confida sul mio
notorio senso di on ore e professionalita' e pensa che sia la risorsa migliore per farla ..... detto
fatto .... .l'ispezione viene superata e i1 mio record di ispezioni superate rimane intatto ... Quando
pero' provo a far notare i problemi nel processo dell'ispezione che secondo me andrebbero
cambiati, il capo dell'ufficio risponde con un: "perche' ti interessa cosi' tanto cambiare il




                                                                                          PLAINTIFF 00839




                                             DX1630-34
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 36 of 41




processo? Tanto sei passato" ..... questo e' solo il primo di una serie di conferme sul pessimo stato
dal punto vista di leadership etico/morale che c' e' in questo posto ...




Dopo l'ispezione e la consueta conferenza ad Orlando dove sfoggio ogni sera ai party una maglia
diversa della mia Juve, si ritorna al lavoro .... e mi annunciano che a fino ottobre mi viene assegnato
un altro lavoro con un altro capo .... ma ahime' e' ancora in contemporanea con l'altro, per cui anche
se sono un po' frustrato da continuare ad essere unico nell'avere lavori in contemporanea, son
contento di aver un nuovo incarico; la gioia dura poco pero' perche' per ii 4' anno consecutivo un
lavoro piu' grande mi toglie la risorsa dal mio team che avevo addestrato l' anno prima, lasciandomi
senza il mio braccio destro. In cambio mi danno un tizio appena arrivato dall'asia che non ha mai
fatto lavori in USA, al che chiedo quando finira' sta storia, avanzando la domanda che se sui lavori
grossi prendono sempre i migliori, come valutano la capacita' dei manager di quei lavori di saper
addestrare le persone? Ovviamente a questa domanda non ricevo risposta per cui mio malgrado
devo accettare di dover ricominciare da capo ancora una volta, almeno come consolazione ricevo
una rassicurazione che l'altro lavoro che mi hanno dato e' tranquillo, non ha storie di problemi o
di errori ...
Arrivo cosi' al mese di Ottobre, che marca i 38 anni compiuti, cominciano a diventare troppi ... ma
marca anche il mio debutto sul mio nuovo incarico, in contemporanea con l'altro lavoro da cui mi
hanno tolto il mio braccio destro, il lituano. Essendo l'unico nuovo nel team, provo ad ambientarmi
cercando di non far troppo rumore, in fin dei conti e' un lavoro tranquillo ed e' solo una trimestrale,
cosa ci sara' da preoccuparsi? ... .Infatti mi contengo perche' solo dopo una settimana li' trovo 5
problemi 3 dei quali riferiti a periodi passati ... cosa che alla societa' non va giu' molto bene .. .Io
ovviamente tiro dritto e ricevo supporto dal mio capo, per cui penso, magari lavoro pulito non lo
e', ma almeno posso lavorare in pace se sono supportato.


Peril resto tanto relax e solo una cattiva notizia .... durante una call con il mio nuovo incarico scopro
un problema che potrebbe essere grave, ma visto che anche la societa' sta chiudendo, decidiamo
di risolvere la cosa al rientro.


lnizio quindi il nuovo lavoro come mio solito chiudendo il mio team in una stanza e scorrendo
tutto il lavoro fatto l'anno prima per chiarire al mio nuovo team come voglio fatte le cose ecc .... e
pian piano mi rendo conto della gravita' della situazione .... e per la prima volta comincio ad avere
dubbi sul fatto che possa portare a compimento sto nuovo lavoro piu' i1 mio consueto lavoro con
problemi di salute annessi .... al che chiedo alla pianificazione se ci siano risorse che possano
aiutarmi .... e la risposta e' che son tutti occupati e che fino a meta' febbraio devo cavermela con
quelle che ho .... cosa che viene aggravata dal fatto che il mio secondo in comando, manager, sul
lavoro nuovo si dimette di punto in bianco, lasciandomi anche li' senza uno su cui possa fare
affidamento per dirigere le operazioni quando non ci sono.
Senza deprimermi troppo passo il resto della settimana a dettagliare tutte le cose che dobbiamo
chiedere per coprire i buchi dell'anno prima e inizio cosi' il mio 2016 .... Sfortunatamente la societa'



                                                                                          PLAINTIFF 00840




                                             DX1630-35
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 37 of 41




non e' pronta a rispondere a un fuoco di fila di domande di case che dovevamo sapere da un pezzo
e cosa senza precedenti, chiedono la mia testa dopa nemmeno una settimana perche' stavo facendo
troppe domande ... .io mi offro di farmi da parte se davvero e' quello il problema, ma la richiesta
viene respinta dal mio capo che ha capita che le case vanno sistemate .... Il mese di Gennaio quindi
lo passo con una routine infemale dove per 3 volte a settimana alla mattina vado in clinica a farmi
letteralmente piegare e girare la schiena, per poi tornare al lavoro per altre 15 ore .... ma almeno non
mi rimetto a mangiare gelato .....
Le case pero' volgono al peggio a inizio febbraio quando inizio a dover pure andare dall'otorino
per sbloccarmi le orecchie che per 3 volte in 2 settimane mi si bloccano, rendendo le condizioni di
lavoro ancora piu' complicate; come se non bastasse scopro oltre 20 problemi sulla societa' che
mi avevano detto era senza problemi e vado ancora una volta in conflitto con il mio nuovo capo,
stesso problema dell'anno prima, la paura di dover dire alla societa' che le case non vanno bene .... e
come l' anno scorso dopa aver provato per una settimana con le buone senza risultato, devo ancora
mettermi di traverso dichiarando il mio disaccordo .... cosa che fa tornare in scena tutti e di piu' ... Dal
casino che ne esce alla fine tutte le case che ho trovato sono giuste .... e la soluzione che trovano
e' .... rimuovermi dall'incarico e penalizzarmi nella valutazione. Alle mie rimostranze che non
potevo trovare prima tutto quello che ho trovato vista che mi han messo li' solo a fine ottobre, mi
viene risposto che dovevo salvaguardare la relazione con il management, per cui .... per il secondo
anno di fila, per aver fatto quello che andava fatto .... vengo usato ancora come capro espiatorio,
cosa che mi manda su tutte le furie. A peggiorare la cosa c' e' anche il fatto che mi viene detto in
faccia che al momenta sara' difficile che mi mandino su altri lavori perche' trovo troppe case che
non vanno bene .... cosa che e' alla base di quello che ogni revisore dovrebbe fare.
Incredulo ma con la schiena ancora in brutte condizioni, anziche' concentrarmi su altre potenziali
dimissioni, cerco invece di usare il maggior tempo libero che ho, vista che mi e' rimasto un solo
incarico oltre ai progetti interni, e cerco di mettermi almeno a posto la schiena.
La fisioterapia inizia a funzionare ea Marzo e Aprile la schiena ritoma piu' o meno a posto, per
cui torno a concentrarmi sulla mia battaglia contra l'ufficio .... colloqui a ripetizione con il capo e
con HR non sortiscono nessun risultato, ahime' devo accettare il fatto che una funzione di interesse
pubblico affidata a societa' private dove il controllato paga il controllore, purtroppo almeno qui in
USA e' degenerata snaturando una professione che non va fatta come si sta facendo .... Rendendomi
pero' canto che anche altrove non penso le case siano diverse, non mi dimetto perche' penso che
per pater cambiare il sistema lo posso fare solo se ne faccio ancora parte .... per cui anche se
blacklisted come nell'era Mccarthy, rimango al mio posto, faccio il mio unico incarico .... e cerco
di aumentare i miei lavori portando nuovi incarichi per canto mio (al momenta non ne ho ancora
altri) denunciando la crisi di morale a modo mio, mettendo come titolo nelle chat personaggi storici
che son stati vittime anche lorn, per esempio a Marzo ero Alfred Dreyfus.


Oltre alla salute che mi da' da pensare ... per la prima volta la mia valutazione sul lavoro si abbassa
per cio' che e' successo a gennaio ... al che io inviperito dico che e' una cosa oltraggiosa quello che
stanno facendo, combinato al fatto che non mi danno altri lavori .... HR coinvolge l'uffcio etico e
questi fenomeni dicono che nonostante la real ta', hanno chiesto ai capi see' vero che hanno detto
che non mi danno altri lavori, loro han detto di no .... e per loro la cosa e' sufficiente per chiudere
la pratica .... cosa che mi fa accusare l 'ufficio etico .... di mancanza di etica .... Pronto all' 11'



                                                                                            PLAINTIFF 00841




                                               DX1630-36
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 38 of 41




dimissione ... .incredulo che il tono possa essere cosi' pessimo, inizio a esplorare altri posti ... ma le
vacanze estive passano concentrandomi piu' sulla salute che su quanta demotivante sia lavorare in
un posto simile .... e una buona nu ova arriva quando vado con un mio amico ad assistere all a sua
cerimonia di cittadinanza .... una settimana dopo della quale lui mi chiede una mano .... passaporto.


Capitolo 18
A Ottobre sfortunatamente le mie battaglie contra la mia "mafia" volgono ancora al peggio e
semplici domande vengono ora accolte con accuse inventate e ramanzine dai capi nei loro uffici.
Dopo l' ennesima volta che la pazienza mi si esaurisce passo 2 settimane intense al lavoro coi miei
adorati team, ma alla sera passo ore a pensare e a dormire poco nel tentativo di trovare una
soluzione al da farsi peril mio problema .... ed e' qui che Star Trek mi viene ancora una volta in
aiuto, provvedendo a fornirmi l' allegoria che mi serviva per tirarmi fuori dal mio dilemma ..... e
cosi' dopo 2 settimane a fine ottobre escogito ed eseguo un progetto personale che in onore di Star
Trek battezzo Genesis, come il dispositivo in Star Trek 2, che come il suo omonimo ha 3 fasi e
mira a creare qualcosa .... dall'assenza di qualcosa .... Arrivato il giorno in cui devo iniziarlo i
pensieri di lasciar perdere sono molti e molto frequenti, ed e' in questi momenti che la mia persona
si spacca in due, la parte idealista e la parte pratica in conflitto aspro ... che appunto causa la
mancanza di sonno ... ma quando non riesco piu' a trovare scuse per tacitare la mia parte
idealistica .... decido di punto in bianco di partire per un viaggio in treno .... e il progetto parte. Subito
dopo il mio viaggio posso dire che il beneficio che nee' derivato dura tutt' ora ... dormo in maniera
pacifica e non ho avuto piu' momenti in cui avessi preoccupazione o paura ... e' come se un colpo
di spugna avesse eliminato queste cose dall mia mente; non fosse altro che per quello devo
ringraziare la mia parte idealistica per avermi fatto come sono e per vincere sempre ogni vol ta che
il lato pratico continua a cercare di farmi ragionare come la mentalita' convenzionale vorrebbe ... a
differenza di molti altri eventi significativi .... ho conservato ii biglietto del treno come memento
importante e come ricordo da tirar fuori ogni volta che avessi gli stessi dub bi sul come agire. Dopo
il viaggio infatti ritomo al lavoro con rinnovato vigore e almeno per il momenta le cose volgono
al meglio anche in quel campo, vista che dopo le ultime ramanzine mi lasciano in pace e anche
dopo l'ennesima penalizzazione ingiustificata almeno mi continuano a far lavorare .... anche se su
lavori che nessuno vorrebbe fare ..



A fine Aprile ricevo primi segnali positivi che ii mio progetto Genesis si sta muovendo ma questo
causa piu' tensione e incontri con troppa gente interna che si veste sempre in giacca e cravatta, ma
io non mi scoraggio e tiro dritto. A Maggio i miei ristoranti italiani preferiti introducono l'aperitivo
dove con un drink puoi mangiare stuzzichini gratis .... e c'e' anche musica ... e colgo l'occasione per
rinfrescare le mie abitudini canore dei tempi di Roma e cantare assieme al mio amico proprietario,
cosa che spero sia un buon viati co per un altro progetto che spero di lanciare a Ottobre ....
Maggio passa con altri scontri sul lavoro e le cose precipitano a Giugno quando, mentre sono in
ferie, la ""mafia"" mi informa che non c' e' piu' posto per me e devo cambiare aria. Pur
riconoscendo la matrice non etica del lorn comportamento, non posso fare altro, ma il colpo a
freddo e' pesante e lascia conseguenze che non mi immaginavo .... causate pero' dal mio
humour .... La sera stessa dopo aver appreso le news che dopo 18 anni forse la "mafia" si era
stancata di uno che andava contra "la famiglia" ero molto giu' di corda e come il mio emulo



                                                                                              PLAINTIFF 00842




                                                DX1630-37
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 39 of 41




Donald, inizio a comunicare il mio disappunto a destra e a manca ai miei amici che ovviamente
mi offrivano il lorn aiuto e sostegno. Io come mio solito esorcizzo delusioni con sarcasmo e
humour, e come mio solito quando sono giu' la mia battuta di rito e': ma si dai se mi vedi con la
macchina non ti fermare, stirami direttamente, o cose del genere .... e almeno ste chat mi rilassano
un po', per cui alle 11 di sera saluto i miei amici via text e vado a dormire ..... e di li' a poco stava
per iniziare I' esperienza piu' incredibile della mia vita ....
Alle 11.30 vengo svegliato da un violento bussare alla porta ... .io guardo dallo spioncino .... ed e' la
polizia ... .li faccio entrare e lorn mi dicono che uno dei miei amici li aveva chiamati perche' temeva
che potessi farmi del male ... .in pratica aveva preso sul serio le mie frasi di rito ... .io incredulo e
mezzo assonnato li faccio entrare, lorn esplorano l'appartamento, precedendomi in ogni stanza,
finche' non arriviamo in sala quando mi chiedono ii telefono, leggono i miei messaggi e io li
informo prontamente che non c' e' nulla di serio, che e' una cosa normale, e' stata una brutta
giornata ma non c' e' nulla di che. Parliamo per buoni 15 minuti al che uno dei due mi chiede se
ho delle armi in casa .... e pur assonnato la mia vena non finisce mai e io gli chiedo scherzando .... che
posizione avete sui coltelli da cucina? Sono armi per voi? Lora diventano seri ma
dicono .... ehm ... no, those are ok. .. al che mi chiedono se ho corde in casa ... no ... mi chiedono se posso
aprire finestre in casa .... e io dico .... no in un grattacielo non puoi ... al che gli vedo scrivere sul
rapporto "soggetto appare calmo e non rappresenta un pericolo" ... e verso mezzanotte e 10 mi
accingo a salutarli .... ma lorn dicono .... sorry ... e' procedura in questi casi che devi essere valutato
da un medico autorizzato per cui devi venire con noi ... .io gli chiedo se stanno scherzando ma
resomi canto di no .... gli dico ... ok. .. fammi mettere jeans e maglietta .... e sono pronto .... e siamo a un
quarto alla una di notte ... al che lorn mi ammanettano! Dicono che e' procedura .... per cui esco da
casa e dal condominio in manette (fortunatamente nessuno in giro) e mi mettono nel retro della
macchina della polizia, con tanto di grata, tipo film; appena dentro uno degli agenti mi dice di
allacciare la cintura al che io lo guardo e inizio a ridere perche' con le mani dietro la schiena in
manette mi e' ovviamente impossibile farlo .... al che lui dice .... oh, right.. .. e me la mette lui la
cintura. Il viaggio e' agonizzante perche' le manette mi tagliano proprio all'altezza del polso
sinistro dove ho una cista che in condizioni normali non mi da' fastidio .... Dopo 15 minuti
arriviamo a destinazione .... .l' emergency room di un ospedale ..... dipartimento psichiatrico ..... e
quiandi alla una vengo "processato" da una sciura che, anche lei, mi da' una cartellina chiedendo
di firmare ... e io le dico ... .levami ste manette e firmo ... macche! Cosi' firmo con le mani dietro la
schiena. Appena firmo la cosa agisce come bacchetta magica, la polizia se ne va, mi tolgon le
manette e vengo affidato in custodia dell 'infermiere di tumo che mi leva cintura, portafoglio, lacci
delle scarpe e persino calzini ... che vengon rimpiazzati dai lorn e mi porta nella sala d'attesa
indicandomi una linea marrone per terra e dicendomi che non posso attraversarla se non in
compagnia di un infermiere o medico .... Per cui all' l e mezza esploro il mio piccolo mondo in cui
mi son ritrovato per causa mia, ammetto, e vedo che e' una sala con 6/7 poltrone imbottite un
tavolo malmesso, una TV che non funziona .... e io mi accomodo attendendo il dottore ....
All' 1 e 45 arriva la dottoressa che inizia a chiedermi come sia andata la giornata .... e io inizio a
essere in preda al panico ... forse troppi film visti a riguardo, perche' penso a cosa posso
rispondere ... se rispondo in modo sensato quella pensa che e' quello che una persona malata di
mente direbbe per illuderla che sono sano .... ma se dico cose insensate ... pesnera' che son fuori di
testa .... decido per dire le cose sensate, al che verso le 2 torno in sala d'attesa e l'infermiere mi dice:
ottime news, e' ok. .. ma vuol parlare con il tizio con cui ha scambiato i messaggi .... .io mi rendo
canto che il tizio e' il mio amico in costa est e gli dico ... non c' e' verso, sara' a dormire ... al che lui
mi dice, beh, prova a chiamare .... ma quando chiedo il mio telefono lui dice che per procedura devo




                                                                                                PLAINTIFF 00843




                                                DX1630-38
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 40 of 41




chiamare dal telefono dell'ospedale ... al che io gli dico che se c'e' una micro possibilita' che
risponda, sicuro come l'oro non risponde a un numero che manco riconosce! .... non c'e'
verso .... ovviamente non risponde al che lui mi chiede se non c' e' nessun altro che possa
chiamare .... al che io inizio a chiamare i miei amici qui .... e per miracolo il mio migliore amico, il
russo, risponde ... .Io inizio a parlarci ma l'infermiere mi leva il telefono e inizia a parlarci lui
chiedendogli se e' al corrente della situazione .... ovviamente no .... al che riprendo il telefono e gli
spiego tutto .... tempo le 2.30 parla col dottore e l'infermiere mi dice che buone news .... ma lei vuol
comunque parlare con il tizio in costa est.. ... e Ii 'ricevo la sentenza peggiore ... devo passare la notte
li' ....
Non vedendo letti informo il mio infermiere dei problemi alla schiena, al che lui reclina una delle
poltrone e io cerco di iniziare a dormire .... ma 3 cose non lo permettono ... .la prima ho la ventola
dell'aria condizionata che mi batte in faccia, al che devo chiedere una coperta per coprirmi .. .la
seconda e' che non posso dormire perche' non spengono mai le luci ..... e la terza e' la piu'
allucinante .... essendo nel reparto psichiatrico di emergenza .... ho compagni "di cella" .... e a
quell' ora ho 3 compagni .... alla mia destra una ragazza forse di 25 anni catatonica che viene portata
di peso sulla poltrona accanto alla mia, si avviluppa in una coperta e non proferisce parola .... alla
mia sinistra un tizio anche lui sui 20 anni che pesera' forse 50 chili .... che si lancia in dissertazioni
su come meglio usare la polvere d' angelo ... .la terza e' una barbona chiaramente instabile che basta
sfiorarla perche' si lanci in ua sequela di parolacce da guinness dei primati ... .inutile dire che con
una compagnia simile riuscire a dormire e' un'impresa .... ma la stanchezza ha la meglio e riesco a
dormire in 2 blocchi da 2 ore ... e mi risveglio in maniera permanente alle 6 ... quando chiedo
all'infermiere quando toma sta dottoressa ... e lui mi informa che lei arriva verso le 7 quando
portano la colazione ..... intanto sono arrivati altri personaggi e nello spazio di 3 ore vedo forse il
peggio di come una persona possa cadere in basso, da gente chiaramente violenta, a intossicata, a
catatonica ... mi sembrava di vedere un film ... ma stavo vivendo quell' esperienza in mezzo a
loro .... Alle 7 arriva il dottore ma vedo che inizia a vedere altri pazienti e chiedo al mio infermiere
come stabiliscono 1' ordine di priorita' ... Jui dice che dipende dalla gravita' dei casi, al che io ribatto
che essendo nel reparto emergenze, siamo tutti urgenti, ero il terzo, perche' altri passavano avanti?
Lui risponde che non poteva farci nulla e dovevo aspettare. Alle 8 ... 8.30 inizio a esplorare la saletta
passeggiando e mi soffermo a leggere quesi poster legislativi che non legge mai nessuno .... e un
paragrafo mi fa gelare il sangue .... per legge uno puo' essere rinchiuso contro la sua volonta' fino
a 72 ore ..... con la prospettiva di non poter far nulla se non fissare il soffitto per 72 ore inizia a
prendermi l'ansia di poter non resistere cosi' a lungo e impazzire sul serio ... .inizio a pregare per
tenere la mente occupata ma passan le 9 .. .le 10 .... e fermo il mio infermiere prendendogli un braccio
e dicendogli che deve chiamare un dottore, che non c' e' nulla che non vain me e che non so quanto
posso stare in compagnia di pazzi veri senza impazzire pure io .... forse la convinzione e il mio
sguardo lo convicono ..... e dopo 15 minuti toma e mi garantisce che un dottore mi rilascera' entro
le 5.. La prospettiva di altre 7 ore Ii' e' controbilanciata dal fatto che almeno vedo una fine alla mia
agonia ... al che mi ricorico fissando il soffitto ... e all'una finalmente vengo dimesso ... dopo aver
appreso in parte le ragioni delle lorn precauzioni e su quanto sia pessimo il record in questi casi,
su quanti son stati rilasciati e poi si son ammazzati sul serio e sul fatto che sia loro la
responsabilita'. Io faccio solo presente al dottore che pur comprendendo le motivazioni, dovrebbe
anche ammettere che se dopo la disamina iniziale non appaiono segni di instabilita', passare 13
ore in compagnia di pazzi veri senza niente con cui tenersi occupati farebbe diventare pazzo anche
uno normale .... Ad ogni modo la notte piu' incredibile della mia vita finisce e io ritomo in liberta'
dopo quella che posso dichiarare e' stata una tortura mentale, la peggiore che abbia dovuto avere




                                                                                            PLAINTIFF 00844




                                               DX1630-39
      Case 3:18-cv-02615-AGT Document 157-15 Filed 02/08/21 Page 41 of 41




finora ... ad ogni modo celebro il mio ritorno in liberta' con il mio amico russo che durante il caffde'
mi rivela un particolare ... .lui mi dice che pur essendo ateo questa cosa potrebbe essere un segnale,
infatti lui mi dice che ogni sera lui spegnew il telefono prima di coricarsi ... ma quella notte l'ha
lasciato acceso senza motivo ....
Dopa il caffe' chiamo il tizio in costa est livido dalla rabbia e gli chiedo se ha un'idea di che cosa
abbia fatto ..... ma appena Jui mi dice che ha appena perso il cugino per suicidio in circostanze
simili .... .la mia coll era cessa e da allora ci siam visti gia' 2 volte e siamo ancora ottimi
amici ..... singolare che oltre al danno e' arrivata anche la beffa perche mi arriva pure il canto
dell'ospedale da pagare .... $2,500 di cui $2,000 Ii paga l'assicurazione, $500 di tasca mia .... caro
prezzo che pero' almeno mi ha insegnato che il sarcasmo e humour vanno dosati con piu' giudizio.
L' altra cosa e' che ovviamente dopa un' esperienza del genere e' chiaro che mi sono scosso piu'
rapidamente dalla situazione negativa e ho ripreso prima a combattere.
Dopa poco infatti inizio la terza fase del mio progetto Genesis e continua a lavorare come se niente
fosse, aspettando che siano lorn a dover fare la lorn mossa se vogliono, e incremento la pressione
sui "boss" continuando a chiedere canto di case che a mio avviso non vanno .....


ma mi da' anche tempo di iniziare altre campagne nel tenativo di dare morale ed etica al mio posto
di lavoro .....
La corda pero' e' gia' troppo tirata e cosi' al 17 Agosto, attirato con un pretesto fasullo e con
motivazioni false, decidono che quello e' il mio ultimo giorno e mi fan sparire nel giro di 15 minuti
badge, computer ecc ..... e cosi' di punto in bianco sono senza lavoro senza motivo .... se non quello
di aver cercato di combattere corruzione piu' oscena .... amen .. non solo ma ricevo un trattamento
speciale vista che espongono la mia foto nella lobby con sotto la parola "alert" chissa' che cosa
pensano che faccia, boh! Mai vista una cosa del genere e non son manco sicuro sia
legale ... Fortunatamente il mio sesto senso mi aveva avvertito fin da Giugno che la cosa sarebbe
durata poco e cosi' avevo gia' trovato un lavoro in un'altra' societa' che iniziero' proprio 1'11
Settembre ... con il mio progetto Genesis che e' ora in fase 3 econ un altro progetto personale che
iniziera' a Ottobre.
E' una strana sensazione ii dover ricominciare da O dopa 18 anni in un nuovo mondo ... e' possibile
che il livello di "mafia" sara' inferiore, lo spero, ma chissa', di sicuro so che non cambiero' i miei
valori, per cui ci sara' da divertirsi, affronto questo nuovo step a meta' tra passato e futuro, incerto
su entrambi e su dove cio' mi condurra' ...




                                                                                         PLAINTIFF 00845




                                             DX1630-40
